Filed with the Securities and Exchange Commission on April 29, 2015 1933 Act Registration File No. 333-78275 1940 Act File No. 811-09303 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 50 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 51 x (Check appropriate box or boxes.) KINETICS MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 470 Park Avenue South New York, NY 10016 (Address and Zip Code of Principal Executive Offices) 1-800-930-3828 Registrant’s Telephone Number, including Area Code Jay Kesslen 470 Park Avenue South New York, NY 10016 (Name and Address of Agent for Service) With a copy to: Mary Jo Reilly, Esq. Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 It is proposed that this filing will become effective [] immediately upon filing pursuant to paragraph (b) [X] on April 30, 2015 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on [date] pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on [date] pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment No. 50 to the Registration Statement of Kinetics Mutual Funds, Inc. (the “Company”) is being filed to add the audited financial statements and certain related financial information for the fiscal year ended December 31, 2014. Advisor Classes April 30, 2015 Prospectus www.kineticsfunds.com The Alternative Income Fund Advisor Class A (KWIAX) Advisor Class C (KWICX) The Internet Fund Advisor Class A (KINAX) Advisor Class C (KINCX) The Global Fund Advisor Class A (KGLAX) Advisor Class C (KGLCX) The Paradigm Fund Advisor Class A (KNPAX) Advisor Class C (KNPCX) The Medical Fund Advisor Class A (KRXAX) Advisor Class C (KRXCX) The Small Cap Opportunities Fund Advisor Class A (KSOAX) Advisor Class C (KSOCX) The Market Opportunities Fund Advisor Class A (KMKAX) Advisor Class C (KMKCX) The Multi-Disciplinary IncomeFund (formerly, the Multi-Disciplinary Fund) Advisor Class A (KMDAX) Advisor Class C (KMDCX) Each a series of Kinetics Mutual Funds, Inc. Kinetics Logo The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus.Any representation to the contrary is a criminal offense. Table of Contents SUMMARY SECTION 1 THE ALTERNATIVE INCOME FUND 1 THE INTERNET FUND 9 THE GLOBAL FUND 15 THE PARADIGM FUND 21 THE MEDICAL FUND 27 THE SMALL CAP OPPORTUNITIES FUND 33 THE MARKET OPPORTUNITIES FUND 40 THE MULTI-DISCIPLINARY INCOME FUND 47 ADDITIONAL INFORMATION ABOUT THE FUNDS’ INVESTMENTS 54 THE ALTERNATIVE INCOME FUND 54 THE INTERNET FUND 55 THE GLOBAL FUND 56 THE PARADIGM FUND 57 THE MEDICAL FUND 58 THE SMALL CAP OPPORTUNITIES FUND 59 THE MARKET OPPORTUNITIES FUND 60 THE MULTI-DISCIPLINARY INCOME FUND 61 ADDITIONAL INFORMATION ABOUT THE RISKS OF INVESTING IN EACH OF THE FUNDS 62 PORTFOLIO HOLDINGS INFORMATION 69 MANAGEMENT OF THE FUNDS AND THE PORTFOLIOS 70 VALUATION OF FUND SHARES 72 HOW TO PURCHASE SHARES 74 HOW TO REDEEM SHARES 76 EXCHANGE PRIVILEGE 79 DISTRIBUTIONS AND TAXES 80 DISTRIBUTION OF SHARES 83 DESCRIPTION OF ADVISOR CLASSES 84 UNIQUE CHARACTERISTICS OF THE FUND STRUCTURE 86 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 87 DESCRIPTION OF INDEXES 87 FINANCIAL HIGHLIGHTS 88 Table of Contents - Prospectus SUMMARY SECTION THE ALTERNATIVE INCOME FUND Investment Objectives The primary investment objective of the Alternative Income Fund is to provide current income and gains.The Alternative Income Fund seeks to obtain long-term growth of capital as a secondary objective.The Alternative Income Fund is the sole “feeder fund” to The Alternative Income Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Alternative Income Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds.More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 84 of the Fund’s prospectus and “Purchasing Shares” beginning on page 56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 0.90% 0.90% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.65% 0.65% Acquired Fund Fees and Expenses 0.04% 0.04% Total Annual Fund Operating Expenses(3) 2.09% 2.59% Less: Fee Waiver(4) -0.85% -0.85% Net Annual Fund Operating Expenses 1.24% 1.74% (1) This table and the example below reflect the aggregate expenses of the Alternative Income Fund and the Alternative Income Portfolio.The management fees paid by the Alternative Income Fund reflect the proportionate share of fees allocated to the Alternative Income Fund from the Alternative Income Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A shares and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. (3) Total Annual Fund Operating Expenses do not correlate to the ratio of operating expenses to average net assets before expense reimbursement found in the “Financial Highlights” section of this Prospectus which reflects the Alternative Income Fund’s operating expenses and does not include acquired fund fees and expenses (“AFFE”). Table of Contents - Prospectus 1 (4) Kinetics Asset Management LLC, the investment adviser to the Alternative Income Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.20% and 1.70%, excluding AFFE, for Advisor Class A shares and Advisor Class C shares, respectively.These waivers and reimbursements are in effect until May 1, 2016, and may not be terminated without the approval of the Board. Example. This Example is intended to help you compare the cost of investing in the Alternative Income Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Alternative Income Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Alternative Income Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions your cost for the Alternative Income Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $694 $1,115 $1,560 $2,793 Advisor Class C (if you redeem your shares at the end of the period) $277 $725 $1,299 $2,861 Advisor Class A (if you do not redeem your shares at the end of the period) $694 $1,115 $1,560 $2,793 Advisor Class C (if you do not redeem your shares at the end of the period) $177 $725 $1,299 $2,861 Portfolio Turnover.The Alternative Income Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Alternative Income Portfolio’s, and therefore the Alternative Income Fund’s, performance.During the most recent fiscal year, the Alternative Income Portfolio’s portfolio turnover rate was 17% of the average value of its portfolio. Principal Investment Strategy The Alternative Income Fund is a non-diversified fund that invests all of its investable assets in the Alternative Income Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Alternative Income Portfolio will hold a portfolio of primarily fixed income securities and implement an equity put writing option strategy intended to generate returns from the receipt of option premiums.The Alternative Income Portfolio will thereby seek to fulfill its primary investment objective of generating current income and gains by collecting premiums on written put options while maintaining a portfolio of primarily fixed income securities which serve as collateral to cover obligations pursuant to the written options.The Alternative Income Portfolio’s secondary objective is to achieve long-term growth of capital. The Alternative Income Portfolio will implement option strategies on market indexes, exchange-traded funds (“ETFs”) or company specific equity securities, receiving up-front cash payments from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Alternative Income Portfolio.If the prevailing market value of the underlying equity securities on an expiration date exceeds the exercise price of the put option that the Alternative Income Portfolio has written, it is expected that the option will not be exercised.In such instance, the Alternative Income Portfolio would not be required to purchase any securities and the received premium would be considered income. At the time of writing (selling) a put option, the aggregated amount of all the notional obligations of the option positions (the sum of all the exercise prices referenced) held by the Alternative Income Portfolio may not exceed 100% of the Alternative Income Portfolio’s total assets.In this way, the Alternative Income Portfolio intends to have available at all times cash or fixed income investments to satisfy any obligations to purchase securities pursuant to options written. Table of Contents - Prospectus 2 The Investment Adviser will select option investments based on market volatility levels, underlying security valuations and perceived market risks. Further, the Investment Adviser evaluates relative option premiums and implied volatilities in determining preferred option contract terms, such as exercise prices and expiration dates.The Alternative Income Portfolio will typically buy or sell exchange-traded options on market indexes, diversified and non-diversified ETFs, convertible securities and U.S. listed stocks of individual companies including American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”), and real estate investment trusts (“REITs”).To the extent the Alternative Income Portfolio buys or sells options on single stock equity securities, the aggregate notional exposure to a specific underlying company will typically not exceed 5% of the Alternative Income Portfolio’s net assets at the time of investment. To satisfy collateral requirements related to written options and provide full coverage of potential security purchase obligations related to written options, the Alternative Income Portfolio may invest up to 100% of its net assets in fixed income securities including cash or cash equivalents, fixed income closed-end funds (“CEFs”) and ETFs. There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Alternative Income Portfolio may invest, however, fixed income securities held by the Alternative Income Portfolio are generally issued by the U.S. Government or investment grade, large capitalization U.S. companies. In managing the Alternative Income Portfolio’s fixed income holdings, the Investment Adviser will focus on achieving a reasonable risk-adjusted return with an emphasis on capital preservation, while seeking long term growth of capital.The Investment Adviser will select fixed income securities based on market liquidity, duration risk, credit risk, and yield to maturity. In connection with the Alternative Income Portfolio’s positions in derivatives, the Alternative Income Portfolio will segregate liquid assets or will otherwise cover its position in accordance with applicable U.S. Securities and Exchange Commission (“SEC”) requirements. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Alternative Income Fund, and indirectly the Alternative Income Portfolio, are listed below and could adversely affect the NAV, total return and the value of the Alternative Income Fund, Alternative Income Portfolio and your investment. » Management Risks: The Alternative Income Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Alternative Income Portfolio’s, and therefore the Alternative Income Fund’s, investment objective.The Investment Adviser cannot guarantee the performance of the Alternative Income Fund, nor can it assure you that the market value of your investment will not decline. » Liquidity Risks: The Alternative Income Portfolio’s investments in options and, to the extent it invests in certain non-investment grade fixed income securities or ETFs, makes the Alternative Income Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Security Selection Risks:The Alternative Income Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Alternative Income Portfolio’s, and therefore the Alternative Income Fund’s, investment objective. Table of Contents - Prospectus 3 » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. Conversely, actively-managed ETFs seek an investment objective by investing in a basket of securities based on the investment strategy and discretion of the ETF’s adviser.A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.As a shareholder in an ETF, the Alternative Income Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Alternative Income Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Emerging Markets Risks:The risk that the securities markets of emerging countries are less liquid, are especially subject to greater price volatility, have smaller market capitalizations, have less government regulation and are not subject to as extensive and frequent accounting, financial and other reporting requirements as the securities markets of more developed countries as have historically been the case. » Non-Diversification Risks: As a non-diversified investment company, the Alternative Income Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Alternative Income Portfolio’s shares, and therefore the Alternative Income Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Alternative Income Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Credit/Default Risk: The risk that an issuer or guarantor of fixed-income securities held by the Alternative Income Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Derivatives Risks: The Alternative Income Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Alternative Income Portfolio.If a secondary market does not exist for an option purchased or written by the Alternative Income Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by the Alternative Income Portfolio would have to be exercised in order for the Alternative Income Portfolio to realize any profit and (2) the Alternative Income Portfolio may not be able to sell portfolio securities covering an option written by it until the option expires or it delivers the underlying security, upon exercise. To the extent the Alternative Income Portfolio segregates assets to cover derivative positions, the Alternative Income Portfolio may impair its ability to meet current obligations, to honor requests for redemption and to manage the Alternative Income Portfolio properly in a manner consistent with its stated investment objective. Table of Contents - Prospectus 4 » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Alternative Income Portfolio. These leveraged instruments may result in losses to the Alternative Income Portfolio or may adversely affect the Alternative Income Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Alternative Income Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Alternative Income Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the exercise prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Alternative Income Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » REITs Risks: REITs may be affected by economic forces and other factors related to the real estate industry. Investing in REITs may involve risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume and may be subject to more abrupt or erratic price movements than larger company securities. Historically, small capitalization stocks, such as REITs, have been more volatile in price than the larger capitalization stocks included in the S&P 500® Index. Who may want to invest? The Alternative Income Fund may be appropriate for investors who: » wish to diversify their portfolios; » wish to generate income and capital; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Alternative Income Fund’s returns.The bar chart indicates the risks of investing in the Alternative Income Fund by showing the changes in the Alternative Income Fund’s performance from year to year (on a calendar year basis).The table shows how the Alternative Income Fund’s average annual returns, before and after taxes (after taking into account any sales charges) compare with those of the Barclays U.S. 1-3 Year Credit Index and the Barclays U.S. Aggregate Bond Index, which represent broad measures of market performance.The past performance of the Alternative Income Fund, before and after taxes, is not necessarily an indication of how the Alternative Income Fund or the Alternative Income Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Prospectus 5 Important note about performance reflecting the Fund’s prior investment strategy.The performance shown for periods prior to January 1, 2013 reflects a previous investment objective and strategy.The Fund sought long-term growth of capital as its primary investment objective with a secondary objective to obtain current income while investing at least 80% of its assets in securities of companies engaged in water infrastructure and natural resources with a specific water theme and related activities.Effective January1, 2013, the Fund’s performance reflects the significantly different investment objective of seeking to generate income and capital gains with long-term growth of capital as its secondary investment objective while investing in primarily fixed income securities while utilizing an options strategy. The Alternative Income Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 17.81% Worst Quarter: Q3 -14.15% The after-tax returns for the Alternative Income Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents - Prospectus 6 Average Annual Total Returns as of 12/31/2014 1 Year 5 Years Since Inception (June 29, 2007) The Alternative Income Fund (KWIAX) Advisor Class A Return Before Taxes -4.57% -0.17% -1.66% Return After Taxes on Distributions -4.57% -0.45% -1.87% Return After Taxes on Distributions and Sale of Fund Shares -2.59% -0.21% -1.30% The Alternative Income Fund (KWICX) Advisor Class C Return Before Taxes -0.26% 0.55% -1.37% Barclays U.S. 1-3 Year Credit Index(reflects no deductions for fees, expenses or taxes) 1.12% 2.42% 3.64% Barclays U.S. Aggregate Bond Index (reflects no deductions for fees, expenses or taxes) 5.97% 4.45% 5.25% Management Investment Adviser.Kinetics Asset Management LLC is the Alternative Income Portfolio’s investment adviser. Portfolio Managers.The Alternative Income Portfolio is managed by an investment team with Mr. Stahl and Mr. Devens as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Investment Team Member 4 Murray Stahl Co-Portfolio Manager 4 Derek Devens Co-Portfolio Manager 4 James Davolos Investment Team Member 3 Rory Ewing Investment Team Member N/A Eric Zhou Investment Team Member N/A Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Alternative Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Table of Contents - Prospectus 7 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 8 THE INTERNET FUND Investment Objectives The investment objective of the Internet Fund is long-term growth of capital.The Internet Fund seeks to obtain current income as a secondary objective.The Internet Fund is the sole “feeder fund” to The Internet Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Internet Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds.More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page84 of the Fund’s prospectus and “Purchasing Shares” beginning on page 56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.28% 0.28% Total Annual Fund Operating Expenses 2.03% 2.53% This table and the example below reflect the aggregate expenses of the Internet Fund and the Internet Portfolio.The management fees paid by the Internet Fund reflect the proportionate share of fees allocated to the Internet Fund from the Internet Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A shares and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing, 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. Example. This Example is intended to help you compare the cost of investing in the Internet Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Internet Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Internet Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions your costs for the Internet Fund would be: Table of Contents - Prospectus 9 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $769 $1,175 $1,605 $2,798 Advisor Class C (if you redeem your shares at the end of the period) $356 $788 $1,345 $2,866 Advisor Class A (if you do not redeem your shares at the end of the period) $769 $1,175 $1,605 $2,798 Advisor Class C (if you do not redeem your shares at the end of the period) $256 $788 $1,345 $2,866 Portfolio Turnover.The Internet Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Internet Portfolio’s, and therefore the Internet Fund’s, performance.During the most recent fiscal year, the Internet Portfolio’s portfolio turnover rate was 1% of the average value of its portfolio. Principal Investment Strategy The Internet Fund is a non-diversified fund that invests all of its investable assets in the Internet Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Internet Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)), of U.S. and foreign companies engaged in the Internet and Internet-related activities and whose businesses are vastly improved through the distribution of content and reduction of costs with the use of the Internet, such as content providers, computer hardware and software, venture capital, Internet service providers, Internet portals, wireless/broadband access, e-commerce, financial service companies, auction houses, and telecommunications.The Internet Portfolio may also invest in exchange-traded funds (“ETFs”) and write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Internet Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities via the Internet or achieve a competitive advantage in cost/profitability and brand image leveraging via use of the Internet.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.Furthermore, the Investment Adviser looks at the amount of capital a company currently expends on research and development. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Internet Portfolio. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Internet Fund, and indirectly the Internet Portfolio, are listed below and could adversely affect the net asset value NAV, total return and value of the Internet Fund, Internet Portfolio and your investment. Table of Contents - Prospectus 10 » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Internet Portfolio, and therefore the Internet Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Internet Portfolio’s, and therefore the Internet Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Internet Industry Concentration Risks: Investing a substantial portion of the Internet Portfolio’s assets in the Internet industry carries the risk that Internet-related securities will decline in price due to Internet developments.Companies that conduct business on the Internet or derive a substantial portion of their revenues from Internet-related activities in general are subject to a rate of change in technology and competition which is generally higher than that of other industries. » Small and Medium-Size Company Risks: The Internet Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Internet Portfolio’s assets. » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks.A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk. As a shareholder in an ETF, the Internet Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Internet Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Internet Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Internet Portfolio’s shares, and therefore the Internet Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Internet Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Internet Portfolio. These leveraged instruments may result in losses to the Internet Portfolio or may adversely affect the Internet Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Internet Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. Table of Contents - Prospectus 11 » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Internet Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Internet Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » BelowInvestment Grade Debt Securities Risks: Generally, below investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risks: There is no guarantee that the Internet Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Internet Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Internet Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Internet Fund’s returns.The bar chart indicates the risks of investing in the Internet Fund by showing the changes in the Internet Fund’s performance from year to year (on a calendar year basis).The table shows how the Internet Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P 500® Index and the NASDAQ Composite® Index, which represent broad measures of market performance.The past performance of the Internet Fund, before and after taxes, is not necessarily an indication of how the Internet Fund or the Internet Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Internet Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Prospectus 12 The Internet Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 25.91% Worst Quarter: Q4 -21.39% The after-tax returns for the Internet Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Average Annual Total Returns as of 12/31/2014 1 Year 5 Years 10 Years Since Inception(1) The Internet Fund (KINAX) Advisor Class A Return Before Taxes -6.14% 14.45% 9.34% 7.28% Return After Taxes on Distributions -7.34% 13.74% 8.94% 6.97% Return After Taxes on Distributions and Sale of Fund Shares -2.47% 11.67% 7.67% 6.01% S&P 500® Index(reflects no deduction for fees, expenses or taxes) 13.69% 15.45% 7.67% 5.88% NASDAQ Composite® Index (reflects no deduction for fees, expenses or taxes) 13.40% 15.85% 8.09% 6.37% The Internet Fund (KINCX) Advisor Class C Return Before Taxes -1.80% 15.24% N/A 10.12% S&P 500® Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.45% N/A 6.78% NASDAQ Composite® Index (reflects no deduction for fees, expenses or taxes) 13.40% 15.85% N/A 8.48% The Internet Fund’s Advisor Class A shares commenced operations on April 26, 2001 and Advisor Class C shares commenced operations on February 16, 2007.The returns for the two indices in this column have been calculated since the inception date of the Internet Fund’s Advisor Class A shares and Advisor Class C shares, as applicable. Table of Contents - Prospectus 13 Management Investment Adviser.Kinetics Asset Management LLC is the Internet Portfolio’s investment adviser. Portfolio Managers.The Internet Portfolio is managed by an investment team with Mr. Doyle, Mr. Stahl and Mr. Davolos as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Co-Portfolio Manager 16 Murray Stahl Co-Portfolio Manager 16 James Davolos Co-Portfolio Manager 9 Steven Tuen Investment Team Member 16 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Internet Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 14 THE GLOBAL FUND Investment Objective The investment objective of the Global Fund is long-term growth of capital.The Global Fund is the sole “feeder fund” to The Global Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Global Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds.More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page 84 of the Fund’s prospectus and “Purchasing Shares” beginning on page56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 1.12% 1.12% Total Annual Fund Operating Expenses(3) 2.87% 3.37% Less: Fee Waiver(4) -1.22% -1.22% Net Annual Fund Operating Expenses 1.65% 2.15% This table and the example below reflect the aggregate expenses of the Global Fund and the Global Portfolio.The management fees paid by the Global Fund reflect the proportionate share of fees allocated to the Global Fund from the Global Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A shares and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing, 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. (3) Total Annual Fund Operating Expenses do not correlate to the ratio of operating expenses to average net assets before expense reimbursement found in the “Financial Highlights” section of this Prospectus which reflects the Global Fund’s operating expenses and does not include 0.01% attributed to acquired fund fees and expenses (“AFFE”). (4) Kinetics Asset Management LLC, the investment adviser to the Global Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.64% and 2.14%, excluding AFFE, for the Advisor Class A shares and Advisor Class C shares, respectively.These waivers and reimbursements are in effect until May 1, 2016, and may not be terminated without the approval of the Board. Table of Contents - Prospectus 15 Example.This Example is intended to help you compare the cost of investing in the Advisor Class A and Advisor Class C shares of the Global Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Global Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Global Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions your cost for the Global Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $733 $1,304 $1,900 $3,504 Advisor Class C (if you redeem your shares at the end of the period) $318 $923 $1,650 $3,576 Advisor Class A (if you do not redeem your shares at the end of the period) $733 $1,304 $1,900 $3,504 Advisor Class C (if you do not redeem your shares at the end of the period) $218 $923 $1,650 $3,576 Portfolio Turnover.The Global Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Global Portfolio’s, and therefore the Global Fund’s, performance.During the most recent fiscal year, the Global Portfolio’s portfolio turnover rate was 14% of the average value of its portfolio. Principal Investment Strategy The Global Fund is a diversified fund that invests all of its investable assets in the Global Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Global Portfolio invests at least 65% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of foreign and U.S. companies listed on publicly traded exchanges in countries around the world, and in exchange-traded funds (“ETFs”).Foreign companies are those companies with their primary place of business or headquarters located outside the U.S.The Global Portfolio invests 40% or more of its net assets in companies located outside of the U.S. and invests in a least 3 countries, which may include the U.S.The Global Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Global Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities or achieve a greater competitive advantage in cost/profitability and brand image leveraging.This evaluation by the Investment Adviser includes consideration of a company’s potential to maintain and grow long lived assets, while generating high returns on capital with operating predictability and transparency.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Global Portfolio. Table of Contents - Prospectus 16 Principal Investment Risks The Global Portfolio’s investments, including common stocks, have inherent risks that could cause you to lose money.The principal risks of investing in the Global Fund, and indirectly the Global Portfolio, are listed below and could adversely affect the NAV, total return and value of the Global Fund, Global Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Global Portfolio, and therefore the Global Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Global Portfolio’s, and therefore the Global Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small and Medium-Size Company Risks: The Global Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Global Portfolio’s assets. » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. As a shareholder in an ETF, the Global Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Global Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Global Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Global Portfolio. These leveraged instruments may result in losses to the Global Portfolio or may adversely affect the Global Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Global Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. Table of Contents - Prospectus 17 » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Global Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Global Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » BelowInvestment Grade Debt Securities Risks: Generally, below investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Emerging Markets Risks:The risk that the securities markets of emerging countries are less liquid, are especially subject to greater price volatility, have smaller market capitalizations, have less government regulation and are not subject to as extensive and frequent accounting, financial and other reporting requirements as the securities markets of more developed countries as have historically been the case. » Derivatives Risks: The Global Portfolio’s investments in P-notes and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Global Portfolio. » Management Risks: There is no guarantee that the Global Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Global Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Global Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Global Fund’s returns. The bar chart indicates the risks of investing in the Global Fund by showing the changes in the Global Fund’s performance from year to year (on a calendar year basis).The table shows how the Global Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P® 500 Index and the MSCI ACWI (All Country World Index) Index (“MSCI ACWI Index”), which represent broad measures of market performance.The past performance of the Global Fund, before and after taxes, is not necessarily an indication of how the Global Fund or the Global Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses. Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Prospectus 18 The Global Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 38.66% Worst Quarter: Q3 -17.25% The after-tax returns for the Global Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Average Annual Total Returns as of 12/31/2014 1 Year 5 Years Since Inception (May 19, 2008) The Global Fund (KGLAX) Advisor Class A Return Before Taxes -17.02% 5.79% 2.41% Return After Taxes on Distributions -17.02% 5.73% 2.33% Return After Taxes on Distributions and Sale of Fund Shares -9.63% 4.64% 1.96% The Global Fund (KGLCX) Advisor Class C Return Before Taxes -13.41% 6.46% 2.71% S&P® 500 Index (reflects no deduction for fees, expenses or taxes) 13.69% 15.45% 8.04% MSCI ACWI Index (reflects no deductions for fees, expenses or taxes) 4.16% 9.17% 2.96% Management Investment Adviser.Kinetics Asset Management LLC is the Global Portfolio’s investment adviser. Portfolio Managers.The Global Portfolio is managed by an investment team with Mr. Stahl and Mr. Tuen as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Table of Contents - Prospectus 19 Investment team member Primary Title Years of Service with the Fund Murray Stahl Co-Portfolio Manager 16 Steven Tuen Co-Portfolio Manager 12 Peter B. Doyle Investment Team Member 16 James Davolos Investment Team Member 9 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Global Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 20 THE PARADIGM FUND Investment Objective The investment objective of the Paradigm Fund is long-term growth of capital. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Paradigm Fund.You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds.More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page84 of the Fund’s prospectus and “Purchasing Shares” beginning on page56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.18% 0.18% Total Annual Fund Operating Expenses 1.93% 2.43% Less: Fee Waiver(3) -0.04% -0.04% Net Annual Fund Operating Expenses 1.89% 2.39% This table and the example below reflect the aggregate expenses of the Paradigm Fund and the Paradigm Portfolio.The management fees paid by the Paradigm Fund reflect the proportionate share of fees allocated to the Paradigm Fund from the Paradigm Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A shares and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing, 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. (3) Kinetics Asset Management LLC, the investment adviser to the Paradigm Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.89% and 2.39%, excluding acquired fund fees and expenses (“AFFE”), for Advisor Class A shares and Advisor Class C shares, respectively.These waivers and reimbursements are in effect until May 1, 2016, and may not be terminated without the approval of the Board. Example.This Example is intended to help you compare the cost of investing in the Paradigm Fund with the cost of investing in other mutual funds. This Example assumes that you invest $10,000 in the Paradigm Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Paradigm Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions your cost for the Paradigm Fund would be: Table of Contents - Prospectus 21 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $756 $1,143 $1,553 $2,696 Advisor Class C (if you redeem your shares at the end of the period) $342 $754 $1,292 $2,763 Advisor Class A (if you do not redeem your shares at the end of the period) $756 $1,143 $1,553 $2,696 Advisor Class C (if you do not redeem your shares at the end of the period) $242 $754 $1,292 $2,763 Portfolio Turnover.The Paradigm Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Paradigm Portfolio’s, and therefore the Paradigm Fund’s, performance.During the most recent fiscal year, the Paradigm Portfolio’s portfolio turnover rate was 7% of the average value of its portfolio. Principal Investment Strategy The Paradigm Fund is a non-diversified fund that invests all of its investable assets in the Paradigm Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Paradigm Portfolio invests at least 65% of its net assets in common stocks, convertible securities, warrants, and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of U.S. and foreign companies, and in exchange-traded funds (“ETFs”).The Paradigm Portfolio will invest in companies that the Investment Adviser believes are undervalued, that have, or are expected to soon have, high returns on equity and that are well positioned to reduce their costs, extend the reach of their distribution channels and experience significant growth in their assets or revenues. The Paradigm Portfolio will carry out its investment strategy by regarding the investments as representing fractional ownership in the underlying companies’ assets. This will allow the Paradigm Portfolio, and therefore the Paradigm Fund, to attempt to achieve its investment objective by acting as a classic value investor seeking high returns on equity, an intrinsic characteristic of the investment, not a reappraisal of a company’s stock value by the market, an external factor.The Paradigm Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Paradigm Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and traditional business lines as well as its ability to expand its activities or achieve competitive advantage in cost/profitability and brand image leveraging.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Paradigm Portfolio. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Paradigm Fund, and indirectly the Paradigm Portfolio, are listed below and could adversely affect the NAV, total return and value of the Paradigm Fund, Paradigm Portfolio and your investment. Table of Contents - Prospectus 22 » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Paradigm Portfolio, and therefore the Paradigm Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Paradigm Portfolio’s, and therefore the Paradigm Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small and Medium-Size Company Risks: The Paradigm Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Paradigm Portfolio’s assets. » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.As a shareholder in an ETF, the Paradigm Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Paradigm Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Paradigm Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Paradigm Portfolio’s shares, and therefore the Paradigm Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Paradigm Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Paradigm Portfolio. These leveraged instruments may result in losses to the Paradigm Portfolio or may adversely affect the Paradigm Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Paradigm Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. Table of Contents - Prospectus 23 » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Paradigm Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Paradigm Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below Investment Grade Debt Securities Risks: Generally, below investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risks: There is no guarantee that the Paradigm Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Paradigm Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Paradigm Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Paradigm Fund’s returns.The bar chart indicates the risks of investing in the Paradigm Fund by showing the changes in the Paradigm Fund’s performance from year to year (on a calendar year basis).The table shows how the Paradigm Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P 500® Index and the MSCI ACWI (All Country World Index) Index (“MSCI ACWI Index”), which represent broad measures of market performance.The past performance of the Paradigm Fund, before and after taxes, is not necessarily an indication of how the Paradigm Fund or the Paradigm Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses. Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Prospectus 24 The Paradigm Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 32.10% Worst Quarter: Q4 -29.06% The after-tax returns for the Paradigm Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Average Annual Total Returns as of 12/31/2014 1 Year 5 Years 10 Years Since Inception(1) The Paradigm Fund (KNPAX) Advisor Class A Return Before Taxes -6.73% 10.28% 6.66% 9.06% Return After Taxes on Distributions -6.73% 10.19% 6.58% 8.94% Return After Taxes on Distributions and Sale of Fund Shares -3.81% 8.19% 5.41% 7.61% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.67% 5.88% MSCI ACWI Index (reflects no deductions for fees, expenses or taxes) 4.16% 9.17% 6.09% 5.30% The Paradigm Fund (KNPCX) Advisor Class C Return Before Taxes -2.53% 11.02% 6.75% 9.74% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.67% 8.20% MSCI ACWI Index (reflects no deductions for fees, expenses or taxes) 4.16% 9.17% 6.09% 7.44% The Paradigm Fund’s Advisor Class A shares commenced operations on April 26, 2001 and Advisor Class C shares commenced operations on June 28, 2002.The returns for the four indices in this column have been calculated since the inception date of the Paradigm Fund’s Advisor Class A shares and Advisor Class C shares, as applicable. Table of Contents - Prospectus 25 Management Investment Adviser.Kinetics Asset Management LLC is the Paradigm Portfolio’s investment adviser. Portfolio Managers.The Paradigm Portfolio is managed by an investment team with Mr. Doyle and Mr. Stahl as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Co-Portfolio Manager 16 Murray Stahl Co-Portfolio Manager 16 James Davolos Investment Team Member 9 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Paradigm Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 26 THE MEDICAL FUND Investment Objective The investment objective of the Medical Fund is long-term growth of capital.The Medical Fund is the sole “feeder fund” to The Medical Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Medical Fund.You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds.More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page84 of the Fund’s prospectus and “Purchasing Shares” beginning on page56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.52% 0.52% Total Annual Fund Operating Expenses 2.27% 2.77% Less: Fee Waiver(3) -0.63% -0.63% Net Annual Fund Operating Expenses 1.64% 2.14% This table and the example below reflect the aggregate expenses of the Medical Fund and the Medical Portfolio.The management fees paid by the Medical Fund reflect the proportionate share of fees allocated to the Medical Fund from the Medical Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A shares and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. (3) Kinetics Asset Management LLC, the investment adviser to the Medical Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.64% and 2.14%, excluding acquired fund fees and expenses (“AFFE”), for Advisor Class A shares and Advisor Class C shares, respectively.These waivers and reimbursements are in effect until May 1, 2016, and may not be terminated without the approval of the Board. Example.This Example is intended to help you compare the cost of investing in the Medical Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Medical Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Medical Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only the first year).Although your actual costs may be higher or lower, based on these assumptions your cost for the Medical Fund would be: Table of Contents - Prospectus 27 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $732 $1,187 $1,666 $2,984 Advisor Class C (if you redeem your shares at the end of the period) $317 $800 $1,409 $3,054 Advisor Class A (if you do not redeem your shares at the end of the period) $732 $1,187 $1,666 $2,984 Advisor Class C (if you do not redeem your shares at the end of the period) $217 $800 $1,409 $3,054 Portfolio Turnover.The Medical Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Medical Portfolio’s, and therefore the Medical Fund’s, performance.During the most recent fiscal year, the Medical Portfolio’s portfolio turnover rate was 3% of the average value of its portfolio. Principal Investment Strategy The Medical Fund is a non-diversified fund that invests all of its investable assets in the Medical Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Medical Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants, and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of U.S. and foreign companies engaged in medical research, pharmaceutical and medical technology industries and related technology industries, generally, with an emphasis toward companies engaged in cancer research and drug development, such as pharmaceutical development companies, surgical and medical instrument manufacturers and developers, pharmaceutical manufacturers, and biotech and medical research companies.These types of companies derive at least 50% of their revenue from such activities.The Medical Portfolio may also invest in exchange-traded funds (“ETFs”) and write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Medical Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and the resources that it currently expends on research and development, looking for a significant percentage, or large amount, of capital invested into research and treatment of cancer and other diseases.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development because the Investment Adviser believes that such expenditures frequently have significant bearing on future growth. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Medical Portfolio. Table of Contents - Prospectus 28 Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Medical Fund, and indirectly the Medical Portfolio, are listed below and could adversely affect the NAV, total return and value of the Medical Fund, the Medical Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Medical Portfolio, and therefore the Medical Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Medical Portfolio’s, and therefore the Medical Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Emphasis Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related securities will decline in price due to industry-specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry-specific market or economic developments. » Concentration Risks of the Medical Industry: Medical and pharmaceutical-related companies in general are subject to the rate of change in technology, which is generally higher than that of other industries.Similarly, cancer research-related industries use many products and services of companies engaged in medical and pharmaceutical-related activities and are also subject to relatively high risks of rapid obsolescence caused by progressive scientific and technological advances.Additionally, it is possible that a medical device or product may fail after its research period; such research period may involve substantial research, testing and development time and the development company may incur significant costs.Further, the medical research and development industry is subject to strict regulatory scrutiny and ongoing legislative action. » Small and Medium-Size Company Risks: The Medical Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Medical Portfolio’s assets. » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.As a shareholder in an ETF, the Medical Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Medical Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Table of Contents - Prospectus 29 » Non-Diversification Risks: As a non-diversified investment company, the Medical Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Medical Portfolio’s shares, and therefore the Medical Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Medical Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Medical Portfolio. These leveraged instruments may result in losses to the Medical Portfolio or may adversely affect the Medical Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Medical Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Medical Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Medical Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below Investment Grade Debt Securities Risks: Generally, below investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risks: There is no guarantee that the Medical Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Medical Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Medical Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Medical Fund’s returns.The bar chart indicates the risks of investing in the Medical Fund by showing the changes in the Medical Fund’s performance from year to year (on a calendar year basis).The table shows how the Medical Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the S&P 500® Index and the NASDAQ Composite® Index, which represent broad measures of market performance.The past performance of the Medical Fund, before and after taxes, is not necessarily an indication of how the Medical Fund or the Medical Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Prospectus 30 The Medical Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q1 20.48% Worst Quarter: Q3 -15.66% The after-tax returns for the Medical Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ. Table of Contents - Prospectus 31 Average Annual Total Returns as of 12/31/2014 1 Year 5 Years 10 Years Since Inception(1) The Medical Fund (KRXAX) Advisor Class A Return Before Taxes 9.48% 14.07% 9.55% 6.18% Return After Taxes on Distributions 9.44% 13.29% 8.94% 5.72% Return After Taxes on Distributions and Sale of Fund Shares 5.40% 11.31% 7.83% 5.02% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.67% 5.88% NASDAQ Composite® Index(reflects no deductions for fees, expenses or taxes) 13.40% 15.85% 8.09% 6.37% The Medical Fund (KRXCX) Advisor Class C Return Before Taxes 14.54% 14.84% N/A 10.12% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 13.69% 15.45% N/A 6.78% NASDAQ Composite® Index(reflects no deductions for fees, expenses or taxes) 13.40% 15.85% N/A 8.48% The Medical Fund’s Advisor Class A shares commenced operations on April 26, 2001 and Advisor Class C shares commenced operations on February 16, 2007.The returns for the two indices in this column have been calculated since the inception date of the Medical Fund’s Advisor Class A shares and Advisor Class C shares, as applicable. Management Investment Adviser.Kinetics Asset Management LLC is the Medical Portfolio’s investment adviser. Portfolio Managers.The Medical Portfolio is managed by an investment team with Mr. Abel as the Portfolio Manager.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Bruce P. Abel Portfolio Manager 16 Peter Doyle Investment Team Member 16 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Medical Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 32 THE SMALL CAP OPPORTUNITIES FUND Investment Objective The investment objective of the Small Cap Opportunities Fund (the “Small Cap Fund”) is long-term growth of capital.The Small Cap Fund is the sole “feeder fund” to The Small Cap Opportunities Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Small Cap Fund. You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds. More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page84 of the Fund’s prospectus and “Purchasing Shares” beginning on page56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.21% 0.21% Total Annual Fund Operating Expenses 1.96% 2.46% Less: Fee Waiver(3) -0.07% -0.07% Net Annual Fund Operating Expenses 1.89% 2.39% This table and the example below reflect the aggregate expenses of the Small Cap Fund and the Small Cap Opportunities Portfolio (the “Small Cap Portfolio”).The management fees paid by the Small Cap Fund reflect the proportionate share of fees allocated to the Small Cap Fund from the Small Cap Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. (3) Kinetics Asset Management LLC, the investment adviser to the Small Cap Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.89% and 2.39%, excluding acquired fund fees and expenses (“AFFE”), for Advisor Class A shares and Advisor Class C shares, respectively.These waivers and reimbursements are in effect until May 1, 2016, and may not be terminated without the approval of the Board. Example.This Example is intended to help you compare the cost of investing in the Small Cap Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Small Cap Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Small Cap Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions your cost for the Small Cap Fund would be: Table of Contents - Prospectus 33 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $756 $1,149 $1,565 $2,724 Advisor Class C (if you redeem your shares at the end of the period) $342 $760 $1,304 $2,791 Advisor Class A (if you do not redeem your shares at the end of the period) $756 $1,149 $1,565 $2,724 Advisor Class C (if you do not redeem your shares at the end of the period) $242 $760 $1,304 $2,791 Portfolio Turnover.The Small Cap Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Small Cap Portfolio’s, and therefore the Small Cap Fund’s, performance.During the most recent fiscal year, the Small Cap Portfolio’s portfolio turnover rate was 19% of the average value of its portfolio. Principal Investment Strategy The Small Cap Fund is a non-diversified fund that invests all of its investable assets in the Small Cap Opportunities Portfolio (the “Small Cap Portfolio”), a series of Kinetics Portfolios Trust.Under normal circumstances, the Small Cap Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of U.S. and foreign small capitalization companies that provide attractive valuation opportunities.The Small Cap Portfolio may also invest in exchange-traded funds (“ETFs”) and write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Small Cap Portfolio’s Investment Adviser considers small cap companies to be those with market capitalizations at or below the highest market capitalization of a component security within the Russell 2000® Index.The highest market capitalization of a company within the Russell 2000® Index was approximately $11.42 billion as of March 31, 2015. The Small Cap Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Small Cap Portfolio focuses on undervalued and special situation small capitalization equities that the Investment Adviser believes have the potential for rewarding long-term investment results.Small Cap Portfolio securities will be selected from companies that are engaged in a number of industries if, in the Investment Adviser’s opinion, the companies meet the Small Cap Portfolio’s investment criteria (e.g., companies that are selling below their perceived intrinsic value, have limited or no institutional ownership, have had short-term earnings shortfalls, have had a recent initial public offering (“IPO”) but have not attracted significant analyst coverage, are selling at or below book or replacement value, and have modest price to earnings ratios). The Investment Adviser considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development. Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Small Cap Portfolio. Table of Contents - Prospectus 34 Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Small Cap Fund, and indirectly the Small Cap Portfolio, are listed below and could adversely affect the NAV, total return and value of the Small Cap Fund, the Small Cap Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Small Cap Portfolio, and therefore the Small Cap Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Small Cap Portfolio’s, and therefore the Small Cap Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small-Size Company Risks: The Small Cap Portfolio primarily invests in the stocks of small-size companies. Small-size companies often have narrower markets and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Small Cap Portfolio’s assets. » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.As a shareholder in an ETF, the Small Cap Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Small Cap Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Small Cap Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Small Cap Portfolio’s shares, and therefore the Small Cap Fund’s shares, more than shares of a more diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Small Cap Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. Table of Contents - Prospectus 35 » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Small Cap Portfolio. These leveraged instruments may result in losses to the Small Cap Portfolio or may adversely affect the Small Cap Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Small Cap Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Small Cap Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Small Cap Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below Investment Grade Debt Securities Risks: Generally, below investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Special Situations Risks: The Small Cap Portfolio may use aggressive investment techniques, including seeking to benefit from “special situations,” such as mergers, reorganizations, or other unusual events expected to affect a particular issuer. There is a risk that the “special situation” might not occur or involve longer time frames than originally expected, which could have a negative impact on the price of the issuer’s securities and fail to produce gains or produce a loss for the Small Cap Portfolio, and therefore the Small Cap Fund. » Management Risks: There is no guarantee that the Small Cap Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Small Cap Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Small Cap Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Small Cap Fund’s returns.The bar chart indicates the risks of investing in the Small Cap Fund by showing the changes in the Small Cap Fund’s performance from year to year (on a calendar year basis).The table shows how the Small Cap Fund’s average annual returns, before and after taxes, (after taking into account any sales charges) compare with those of the Russell 2000® Index and the S&P 500® Index, which represent broad measures of market performance.The past performance of the Small Cap Fund, before and after taxes, is not necessarily an indication of how the Small Cap Fund or the Small Cap Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses. Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. Table of Contents - Prospectus 36 The Small Cap Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 41.80% Worst Quarter: Q4 -29.97% The after-tax returns for the Small Cap Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents - Prospectus 37 Average Annual Total Returns as of 12/31/2014 1 Year 5 Years 10 Years Since Inception(1) The Small Cap Opportunities Fund (KSOAX) Advisor Class A Return Before Taxes -12.85% 11.38% 6.95% 7.73% Return After Taxes on Distributions -12.85% 11.24% 6.82% 7.50% Return After Taxes on Distributions and Sale of Fund Shares -7.27% 9.03% 5.60% 6.30% Russell 2000® Index (reflects no deductions for fees, expenses or taxes) 4.89% 15.55% 7.77% 8.61% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.67% 6.72% The Small Cap Fund (KSOCX) Advisor Class C Return Before Taxes -8.89% 12.15% N/A 3.30% Russell 2000® Index (reflects no deductions for fees, expenses or taxes) 4.89% 15.55% 7.77% 6.50% S&P 500® Index(reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.67% 6.78% The Small Cap Opportunities Fund’s Advisor Class A shares commenced operations on December 31, 2001 and Advisor Class C shares commenced operations on February 16, 2007.The returns for the four indices in this column have been calculated since the inception date of Advisor Class A shares and Advisor Class C shares, as applicable. Management Investment Adviser.Kinetics Asset Management LLC is the Small Cap Portfolio’s investment adviser. Portfolio Managers.The Small Cap Portfolio is managed by an investment team with Mr. Doyle, Mr. Stahl and Mr. Houk as the Co-Portfolio Managers. Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Co-Portfolio Manager 15 Murray Stahl Co-Portfolio Manager 15 Matthew Houk Co-Portfolio Manager 4 James Davolos Investment Team Member 9 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Small Cap Opportunities Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Table of Contents - Prospectus 38 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 39 THE MARKET OPPORTUNITIES FUND Investment Objective The investment objective of the Market Opportunities Fund is long-term growth of capital.The Market Cap Opportunities Fund is the sole “feeder fund” to The Market Cap Opportunities Portfolio, a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Market Opportunities Fund.You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds.More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page84 of the Fund’s prospectus and “Purchasing Shares” beginning on page56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for 30 days or less, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.36% 0.36% Total Annual Fund Operating Expenses 2.11% 2.61% Less: Fee Waiver(3) -0.22% -0.22% Net Annual Fund Operating Expenses 1.89% 2.39% This table and the example below reflect the aggregate expenses of the Market Opportunities Fund and the Market Opportunities Portfolio.The management fees paid by the Market Opportunities Fund reflect the proportionate share of fees allocated to the Market Opportunities Fund from the Market Opportunities Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A shares and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. (3) Kinetics Asset Management LLC, the investment adviser to the Market Opportunities Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.89% and 2.39%, excluding acquired fund fees and expenses (“AFFE”), for Advisor Class A shares and Advisor Class C shares, respectively.These waivers and reimbursements are in effect until May 1, 2016, and may not be terminated without the approval of the Board. Table of Contents - Prospectus 40 Example.This Example is intended to help you compare the cost of investing in the Market Opportunities Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Market Opportunities Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Market Opportunities Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions your cost for the Market Opportunities Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $756 $1,178 $1,625 $2,860 Advisor Class C (if you redeem your shares at the end of the period) $342 $791 $1,366 $2,928 Advisor Class A (if you do not redeem your shares at the end of the period) $756 $1,178 $1,625 $2,860 Advisor Class C (if you do not redeem your shares at the end of the period) $242 $791 $1,366 $2,928 Portfolio Turnover.The Market Opportunities Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Market Opportunities Portfolio’s, and therefore the Market Opportunities Fund’s, performance.During the most recent fiscal year, the Market Opportunities Portfolio’s portfolio turnover rate was 18% of the average value of its portfolio. Principal Investment Strategy The Market Opportunities Fund is a non-diversified fund that invests all of its investable assets in the Market Opportunities Portfolio, a series of Kinetics Portfolios Trust.Under normal circumstances, the Market Opportunities Portfolio invests at least 65% of its net assets in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”), Global Depositary Receipts (“GDRs”) and International Depositary Receipts (“IDRs”)) of U.S. and foreign companies involved in capital markets or related to capital markets, as well as companies involved in the gaming industry.Capital market companies include companies that are engaged in or derive a substantial portion of their revenue from activities with a publicly traded securities exchange, such as equity exchanges and commodity exchanges, including but not limited to clearing firms and brokerage houses. The Market Opportunities Portfolio may also invest in exchange-traded funds (“ETFs”) and write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Market Opportunities Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Market Opportunities Portfolio securities will be selected by the Investment Adviser from companies that are engaged in public exchanges, derivative exchanges, and capital markets; companies that experience operational scale from increased volume such as investment banks, credit card processing companies, electronic payment companies and companies in the gaming industry; and from companies that act as facilitators such as publicly traded expressways, airports, roads and railways.Companies that experience operational scale from increased volume are similar to capital markets companies because they have greater fixed costs than variable costs, operating margins that rise once fixed costs are covered, and an ability to generate higher operating margins once fixed costs are covered (referred to as operating leverage).High operating leverage describes a company’s ability to experience rising profit margins as revenues increase.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, these companies meet the Market Opportunities Portfolio’s investment criteria.The Investment Adviser seeks to invest in companies with high operating leverage that can expand capacity with negligible or limited associated costs.Generally, high returns on equity, long product life cycles, high barriers to entry and certain degrees of financial gearing are necessary for this.Financial gearing occurs with the use of loans and debt in companies where it is necessary to build capacity and infrastructure before operations can begin. Table of Contents - Prospectus 41 Sell decisions are generally triggered by either adequate value being achieved, as determined by the Investment Adviser, or by an adverse change in a company’s operating performance or a deterioration of the company’s business model. A sell trigger may also occur if the Investment Adviser discovers a new investment opportunity that it believes is more compelling and represents a greater risk reward profile than other investment(s) held by the Market Opportunities Portfolio. Principal Investment Risks Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Market Opportunities Fund, and indirectly the Market Opportunities Portfolio, are listed below and could adversely affect the NAV, total return and the value of the Market Opportunities Fund, Market Opportunities Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Market Opportunities Portfolio, and therefore the Market Opportunities Fund, is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Market Opportunities Portfolio’s, and therefore the Market Opportunities Fund’s, investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Sector Emphasis Risks: The Market Opportunities Portfolio’s investments in the capital markets sector subjects it to the risks affecting that sector more than would a fund that invests in a wide variety of market sectors.For instance, companies in the capital markets sector may be adversely affected by changes in economic conditions as well as legislative initiatives, all of which may impact the profitability of companies in this sector.The Market Opportunities Portfolio’s investments in the gaming sector may be adversely affected by changes in economic conditions.The casino industry is particularly susceptible to economic conditions that negatively affect tourism.Casino and gaming companies are highly competitive, and new products, casino concepts and venues are competitive challenges to existing companies.In addition, gaming and related companies are highly regulated, and state and federal legislative changes can significantly impact profitability in those sectors. » Small and Medium-Size Company Risks: The Market Opportunities Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Market Opportunities Portfolio’s assets. » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.As a shareholder in an ETF, the Market Opportunities Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. Table of Contents - Prospectus 42 » Foreign Securities Risks: The Market Opportunities Portfolio may invest in foreign securities directly or through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, the Market Opportunities Portfolio can invest a large percentage of its assets in a small number of issuers.As a result, a change in the value of any one investment may affect the overall value of the Market Opportunities Portfolio’s shares, and therefore the Market Opportunities Fund’s shares, more than shares of a diversified mutual fund that holds more investments. » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Market Opportunities Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Market Opportunities Portfolio. These leveraged instruments may result in losses to the Market Opportunities Portfolio or may adversely affect the Market Opportunities Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Market Opportunities Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities markets.By writing put options on equity securities, the Market Opportunities Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Market Opportunities Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. » Below Investment Grade Debt Securities Risks: Generally, below investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Management Risks: There is no guarantee that the Market Opportunities Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Market Opportunities Fund, nor can it assure you that the market value of your investment will not decline. Table of Contents - Prospectus 43 Who may want to invest? The Market Opportunities Fund may be appropriate for investors who: » wish to invest for the long-term; » want to diversify their portfolios; » want to allocate some portion of their long-term investments to growth equity investing; » are willing to accept the volatility associated with equity investing; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Market Opportunities Fund’s returns.The bar chart indicates the risks of investing in the Market Opportunities Fund by showing the changes in the Market Opportunities Fund’s performance from year to year (on a calendar year basis).The table shows how the Market Opportunities Fund’s average annual returns, before and after taxes (after taking into account any sales charges) compare with those of the S&P 500® Index and the MSCI EAFE Index, which represent broad measures of market performance.The past performance of the Market Opportunities Fund, before and after taxes, is not necessarily an indication of how the Market Opportunities Fund or the Market Opportunities Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses.Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com/ or by calling the Fund toll-free at (800) 930-3828. The Market Opportunities Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q2 30.36% Worst Quarter: Q4 -27.26% The after-tax returns for the Market Opportunities Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Table of Contents - Prospectus 44 Average Annual Total Returns as of 12/31/2014 1 Year 5 Years Since Inception(1) The Market Opportunities Fund (KMKAX) Advisor Class A Return Before Taxes -11.14% 9.26% 6.09% Return After Taxes on Distributions -11.14% 9.02% 5.94% Return After Taxes on Distributions and Sale of Fund Shares -6.31% 7.37% 4.89% S&P 500® Index (reflects no deductions for fees, expenses or taxes) 13.69% 15.45% 7.75% MSCI EAFE Index (reflects no deductions for fees, expenses or taxes) -4.90% 5.33% 2.81% The Market Opportunities Fund (KMKCX) Advisor Class C Return Before Taxes -7.17% 10.01% 3.68% S&P 500® Index (reflects no deductions for fees, expenses, or taxes) 13.69% 15.45% 6.78% MSCI EAFE Index (reflects no deductions for fees, expenses or taxes) -4.90% 5.33% 0.39% The Market Opportunities Fund’s Advisor Class A shares commenced operations on January 31, 2006 and Advisor Class C share commenced operations on February 16, 2007.The returns for the three indices in this column have been calculated since the inception date of Advisor Class A shares and Advisor Class C shares, as applicable. Management Investment Adviser.Kinetics Asset Management LLC is the Market Opportunities Portfolio’s investment adviser. Portfolio Managers.The Market Opportunities Portfolio is managed by an investment team with Mr. Doyle and Mr. Stahl as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Co-Portfolio Manager 9 Murray Stahl Co-Portfolio Manager 9 Eric Sites Investment Team Member 4 James Davolos Investment Team Member 9 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Market Opportunities Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Table of Contents - Prospectus 45 Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary, the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 46 THE MULTI-DISCIPLINARY INCOME FUND Investment Objectives The investment objective of the Multi-Disciplinary Income Fund (formerly, the Multi-Disciplinary Fund) is total return.The Multi-Disciplinary Income Fund is the sole “feeder fund” to The Multi-Disciplinary Income Portfolio (formerly, the Multi-Disciplinary Portfolio), a series of Kinetics Portfolios Trust. Fees and Expenses of the Fund This table describes the fees and expenses you may pay if you buy and hold shares of the Multi-Disciplinary Income Fund.You may qualify for sales charge discounts for Advisor Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in Advisor Class A shares of the Kinetics Funds.More information about these and other discounts is available from your financial professional and in the sections titled “Description of Advisor Classes” beginning on page84 of the Fund’s prospectus and “Purchasing Shares” beginning on page56 of the Fund’s statement of additional information. Fee Table(1) SHAREHOLDER FEES (fees paid directly from your investment) Advisor Class A Advisor Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption price, whichever is less) None 1.00% Redemption Fee (as a percentage of amount redeemed on shares held for less than 30 days, if applicable) 2.00% 2.00% ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Advisor Class A Advisor Class C Management Fees(1) 1.25% 1.25% Distribution and Service (Rule 12b-1) Fees(2) 0.50% 1.00% Other Expenses 0.29% 0.29% Acquired Fund Fees and Expenses 0.16% 0.16% Total Annual Fund Operating Expenses(3) 2.20% 2.70% Less: Fee Waiver(4) -0.30% -0.30% Net Annual Fund Operating Expenses 1.90% 2.40% (1) This table and the example below reflect the aggregate expenses of the Multi-Disciplinary Income Fund and the Multi-Disciplinary Income Portfolio.The management fees paid by the Multi-Disciplinary Income Fund reflect the proportionate share of fees allocated to the Multi-Disciplinary Income Fund from the Multi-Disciplinary Income Portfolio. (2) The Board of Directors (the “Board”) of Kinetics Mutual Funds, Inc. has approved a Rule 12b-1 Plan, which allows the Fund to pay as compensation up to an annual rate of 0.50% and 0.75% of the average daily net asset value (“NAV”) of Advisor Class A shares and Advisor Class C shares, respectively, to the distributor or other qualified recipients under the Plan.In addition, the Board has approved a Shareholder Servicing Plan for Advisor Class A shares and Advisor Class C shares which would provide for an annual shareholder servicing fee equal to 0.25% of the average daily net assets attributable to Advisor Class A shares and Advisor Class C shares.At the present time, the Fund is assessing 0.25% and 0.75% of the distribution fees for Advisor Class A shares and Advisor Class C shares, respectively, and is assessing 0.25% of the shareholder servicing fees for Advisor Class A shares and Advisor Class C shares. (3) Total Annual Fund Operating Expenses do not correlate to the ratio of operating expenses to average net assets before expense reimbursement found in the “Financial Highlights” section of this Prospectus which reflects the Multi-Disciplinary Income Fund’s operating expenses and does not include acquired fund fees and expenses (“AFFE”). (4) Kinetics Asset Management LLC, the investment adviser to the Multi-Disciplinary Income Portfolio of the Kinetics Portfolio Trust (the “Investment Adviser”), has voluntarily agreed to waive management fees and reimburse Fund expenses so that Net Annual Fund Operating Expenses do not exceed 1.74% and 2.24%, excluding AFFE and interest expense on securities sold short, for Advisor Class A shares and Advisor Class C shares, respectively.These waivers and reimbursements are in effect until May 1, 2016, and may not be terminated without the approval of the Board. Table of Contents - Prospectus 47 Example.This Example is intended to help you compare the cost of investing in the Multi-Disciplinary Income Fund with the cost of investing in other mutual funds.This Example assumes that you invest $10,000 in the Multi-Disciplinary Income Fund for the time periods indicated and then redeem all of your shares at the end of these periods.The Example also assumes that your investment has a 5% return each year and that the Multi-Disciplinary Income Fund’s operating expenses remain the same (taking into account the voluntary expense limitation only in the first year).Although your actual costs may be higher or lower, based on these assumptions your cost for the Multi-Disciplinary Income Fund would be: 1 Year 3 Years 5 Years 10 Years Advisor Class A (if you redeem your shares at the end of the period) $757 $1,196 $1,661 $2,941 Advisor Class C (if you redeem your shares at the end of the period) $343 $810 $1,403 $3,010 Advisor Class A (if you do not redeem your shares at the end of the period) $757 $1,196 $1,661 $2,941 Advisor Class C (if you do not redeem your shares at the end of the period) $243 $810 $1,403 $3,010 Portfolio Turnover.The Multi-Disciplinary Income Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Multi-Disciplinary Income Portfolio’s, and therefore the Multi-Disciplinary Income Fund’s, performance.During the most recent fiscal year, the Multi-Disciplinary Income Portfolio’s portfolio turnover rate was 35% of the average value of its portfolio. Principal Investment Strategy The Multi-Disciplinary Income Fund is a diversified fund that invests all of its investable assets in the Multi-Disciplinary Income Portfolio, a series of Kinetics Portfolios Trust.“Total Return” sought by the Multi-Disciplinary Income Portfolio consists of income earned on the Multi-Disciplinary Income Portfolio’s investments, plus capital appreciation. The Multi-Disciplinary Income Portfolio utilizes a two-part investment strategy, which includes fixed-income components, including fixed-income exchange-traded funds (“ETFs”), and derivatives components.Under normal circumstances, the Multi-Disciplinary Income Portfolio will invest at least 65% of its net assets in fixed-income securities, derivatives and cash or cash equivalents committed as collateral for written option contracts. There is no limit on the amount of assets the Multi-Disciplinary Income Portfolio may invest in fixed-income securities.For purposes of this Prospectus, fixed-income securities include debt securities issued or guaranteed by the U.S. Government or by an agency or instrumentality of the U.S. Government, corporate bonds and debentures, convertible debt securities, and debt securities of foreign issuers.Corporate bonds held by the Multi-Disciplinary Income Portfolio generally are senior secured or senior unsecured, are of investment grade quality, and have durations of 0-5 years.However, there is no limit as to the maturities or credit ratings associated with such bonds.The Multi-Disciplinary Income Portfolio may also invest up to 40% of its total assets at the time of purchase in debt securities of emerging market countries.The Multi-Disciplinary Income Portfolio may invest up to 100% of its assets in debt securities that are rated below investment grade (“junk” bonds) and up to 5% of its total assets in defaulted junk bonds. The Multi-Disciplinary Income Portfolio utilizes a proprietary credit spread/relative value model to select positions and a portfolio construction and investment process that relies on value identification and diversification. The Multi-Disciplinary Income Portfolio may invest up to 100% of its total assets in selling equity put options.The Multi-Disciplinary Income Portfolio may also invest more than 5% in U.S. Treasury note futures; selling or buying equity calls, bond calls, and bond put options; and credit default swaps, as well as other derivatives, to manage risk or to enhance return.The Multi-Disciplinary Income Portfolio may also buy puts on specific underlying equity securities that are traded on a national securities exchange.The Multi-Disciplinary Income Portfolio will not invest more than 15% of its net assets in instruments that are not deemed liquid.In connection with the Multi-Disciplinary Income Portfolio’s positions in derivatives, the Multi-Disciplinary Income Portfolio will segregate liquid assets or will otherwise cover its position in accordance with applicable U.S. Securities and Exchange Commission (“SEC”) requirements. Table of Contents - Prospectus 48 The Investment Adviser uses a bottom-up approach in managing the Multi-Disciplinary Income Fund, which means that the focus is on the analysis of individual securities.By engaging in quantitative and qualitative analysis of individual securities, the Investment Adviser examines a company’s current valuation and earning potential and assesses the company’s competitive positioning.The bonds purchased in the Multi-Disciplinary Income Portfolio are selected from the same universe of companies that the Investment Adviser uses for equity investments.All of the same characteristics apply, however, in the Multi-Disciplinary Income Portfolio option premiums are also considered. The Investment Adviser may sell a security due to changes in credit characteristics or outlook, as well as changes in portfolio strategy or cash flow needs. A security may also be sold and replaced with one that presents a better value or risk/reward profile. The Investment Adviser may actively trade Multi-Disciplinary Income Portfolio securities. Principal Investment Risks The Multi-Disciplinary Income Portfolio’s investments, including common stocks, have inherent risks that could cause you to lose money.The principal risks of investing in the Multi-Disciplinary Income Fund, and indirectly the Multi-Disciplinary Income Portfolio, are listed below and could adversely affect the NAV, total return and the value of the Multi-Disciplinary Income Fund, Multi-Disciplinary Income Portfolio and your investment. » Below Investment Grade Debt Securities Risks: Generally, below investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » Derivatives Risks: The Multi-Disciplinary Income Portfolio’s investments in futures, options and swaps and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Multi-Disciplinary Income Portfolio.To the extent the Multi-Disciplinary Income Portfolio segregates assets to cover derivatives positions, the Multi-Disciplinary Income Portfolio may impair its ability to meet current obligations, to honor requests for redemption and to manage the Multi-Disciplinary Income Portfolio properly in a manner consistent with its stated investment objective. » Leveraging Risks: Investments in derivative instruments may give rise to a form of leverage. The Investment Adviser may engage in speculative transactions which involve substantial risk and leverage. The use of leverage by the Investment Adviser may increase the volatility of the Multi-Disciplinary Income Portfolio. These leveraged instruments may result in losses to the Multi-Disciplinary Income Portfolio or may adversely affect the Multi-Disciplinary Income Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. The Multi-Disciplinary Income Portfolio may also have to sell assets at inopportune times to satisfy its obligations in connection with such transactions. » Option Transaction Risks: Purchasing and writing put and call options are highly specialized activities and entail greater than ordinary investment risks.The successful use of options depends in part on the ability of the Investment Adviser to manage future price fluctuations and the degree of correlation between the options and securities (or currency) markets.By writing put options on equity securities, the Multi-Disciplinary Income Portfolio gives up the opportunity to benefit from potential increases in the value of the common stocks above the strike prices of the written put options, but continues to bear the risk of declines in the value of its common stock portfolio.The Multi-Disciplinary Income Portfolio will receive a premium from writing a covered call option that it retains whether or not the option is exercised.The premium received from the written options may not be sufficient to offset any losses sustained from the volatility of the underlying equity securities over time. Table of Contents - Prospectus 49 » Interest Rate Risk: The risk that when interest rates increase, fixed-income securities held by the Multi-Disciplinary Income Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities.It is likely there will be less governmental action in the near future to maintain low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant. » Credit/Default Risk: The risk that an issuer or guarantor of fixed-income securities held by the Multi-Disciplinary Income Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Security Selection Risks: The Multi-Disciplinary Income Portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Multi-Disciplinary Income Portfolio’s, and therefore the Multi-Disciplinary Income Fund’s, investment objective. » Liquidity Risks: The Multi-Disciplinary Income Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed-income securities makes the Multi-Disciplinary Income Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Exchange-Traded Funds (ETFs) Risks: ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector.A passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.As a shareholder in an ETF, the Multi-Disciplinary Income Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. » Foreign Securities Risks: The Multi-Disciplinary Income Portfolio may invest directly in foreign debt securities or in U.S. dollar-denominated foreign debt securities through ADRs, GDRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign debt securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Emerging Markets Risks:The risk that the securities markets of emerging countries are less liquid, are especially subject to greater price volatility, have smaller market capitalizations, have less government regulation and are not subject to as extensive and frequent accounting, financial and other reporting requirements as the securities markets of more developed countries as have historically been the case. Table of Contents - Prospectus 50 » Management Risks: There is no guarantee that the Multi-Disciplinary Income Fund will meet its investment objective. The Investment Adviser does not guarantee the performance of the Multi-Disciplinary Income Fund, nor can it assure you that the market value of your investment will not decline. Who may want to invest? The Multi-Disciplinary Income Fund may be appropriate for investors who: » wish to diversify their portfolios; » wish to generate income and capital; » wish to invest for the long-term; and » are comfortable with the risks described herein. Performance The bar chart and table shown below illustrate the variability of the Multi-Disciplinary Income Fund’s returns. The bar chart indicates the risks of investing in the Multi-Disciplinary Income Fund by showing the changes in the Multi-Disciplinary Income Fund’s performance from year to year (on a calendar year basis).The table shows how the Multi-Disciplinary Income Fund’s average annual returns, before and after taxes (after taking into account any sales charges) compare with those of the Barclays U.S. Aggregate Bond Index and Barclays U.S. Corporate High Yield Index, which represent broad measures of market performance.The past performance of the Multi-Disciplinary Income Fund, before and after taxes, is not necessarily an indication of how the Multi-Disciplinary Income Fund or the Multi-Disciplinary Income Portfolio will perform in the future.The bar chart shows how the performance of Advisor Class A shares (the Class with the longest period of annual returns) has varied from year to year.The returns for Advisor Class C shares were different than the returns shown below because each Class of shares has different expenses. Updated performance information is available on the Fund’s website at http://www.kineticsfunds.com or by calling the Fund toll-free at (800) 930-3828. The Multi-Disciplinary Income Fund – Advisor Class A Calendar Year Returns as of 12/31 Sales charges are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Best Quarter: Q1 10.43% Worst Quarter: Q3 -12.33% Table of Contents - Prospectus 51 The after-tax returns for the Multi-Disciplinary Income Fund’s Advisor Class A shares as shown in the following table are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Your actual after-tax returns depend on your tax situation and may differ from those shown.If you own Fund shares in a tax-deferred account, such as a 401(k) plan or an individual retirement account (“IRA”), the information on after-tax returns is not relevant to your investment.After-tax returns are shown for Advisor Class A shares only.After-tax returns for Advisor Class C shares will differ.The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Average Annual Total Returns as of 12/31/2014 1 Year 5 Years Since Inception (February 11, 2008) The Multi-Disciplinary Income Fund (KMDAX) Advisor Class A Return Before Taxes -3.71% 5.39% 3.99% Return After Taxes on Distributions -5.46% 3.58% 2.57% Return After Taxes on Distributions and Sale of Fund Shares -2.09% 3.45% 2.52% The Multi-Disciplinary Income Fund (KMDCX) Advisor Class C Return Before Taxes 0.63% 6.10% 4.35% Barclays U.S. Aggregate Bond Index (reflects no deductions for fees, expenses or taxes) 5.97% 4.45% 4.60% Barclays U.S. Corporate High Yield Index (reflects no deductions for fees, expenses or taxes) 2.45% 9.03% 9.32% Management Investment Adviser.Kinetics Asset Management LLC is the Multi-Disciplinary Income Portfolio’s investment adviser. Portfolio Managers.The Multi-Disciplinary Income Portfolio is managed by an investment team with Mr. Stahland Mr. Devens as the Co-Portfolio Managers.Each investment team member serves as a research analyst. Investment team member Primary Title Years of Service with the Fund Peter B. Doyle Investment Team Member 7 Murray Stahl Co-Portfolio Manager 7 Derek Devens Co-Portfolio Manager 4 Purchase and Sale of Fund Shares You may purchase, exchange or redeem Fund shares on any business day by written request via mail (Kinetics Mutual Funds – The Multi-Disciplinary Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-800-930-3828, or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.The minimum initial investment for both regular accounts and IRAs is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types. Tax Information Unless you are investing through a tax-deferred arrangement, such as a 401(k) or an IRA, the Fund’s distributions will generally be taxable to you as ordinary income or capital gains, and you will generally recognize gain or loss when you redeem shares. Table of Contents - Prospectus 52 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary), the Fund and/or its Investment Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 53 ADDITIONAL INFORMATION ABOUT THE FUNDS’ INVESTMENTS THE ALTERNATIVE INCOME FUND The Alternative Income Portfolio’s option strategy focuses on the use of options on market indexes, exchange-traded funds or companies in order to seek current income and gains. The options considered for investment are determined by fundamental analysis review by theInvestment Adviser’s Research team, including but not limited to valuation, credit analysis and earnings quality. Put options and call options typically have similar structural characteristics and operational mechanics regardless of the underlying instrument on which they are purchased or sold.A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the seller the obligation to buy, the underlying security, index, currency or other instrument at the exercise price.A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the seller the obligation to sell, the underlying instrument at the exercise price. The put options that the Alternative Income Portfolio writes (sells) on specific underlying equity securities are generally traded on a national securities exchange.By writing put options, the Alternative Income Portfolio receives income in the form of cash premiums from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Alternative Income Portfolio.The Alternative Income Portfolio is not expected to make a cash payment if the prevailing market value of the underlying equity securities on an expiration date exceeds the exercise price of the put option that the Alternative Income Portfolio has written. The Alternative Income Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Alternative Income Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above. To the extent that the Alternative Income Portfolio engages in a temporary defensive strategy, the Alternative Income Portfolio, and therefore the Alternative Income Fund, may not achieve its investment objective. Fund Structure The Alternative Income Portfolio has an investment objective identical to that of the Alternative Income Fund.The Alternative Income Fund may withdraw its investment from the Alternative Income Portfolio at any time if the Board of Directors of Kinetics Mutual Funds, Inc. (the “Company”) determines that it is in the best interests of the Alternative Income Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Alternative Income Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Alternative Income Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Alternative Income Fund’s assets directly. Table of Contents - Prospectus 54 THE INTERNET FUND The Investment Adviser believes that the Internet offers unique investment opportunities due to its ever-growing use and popularity among business and personal users alike.The Internet is a collection of connected computers that allows commercial and professional organizations, educational institutions, government agencies and consumers to communicate electronically, access and share information and conduct business around the world. Internet Portfolio securities will be selected by the Investment Adviser from companies that are engaged in the development of hardware, software and telecommunications solutions that enable the transaction of business on the Internet by individuals and companies engaged in private and commercial use of the Internet as well as companies that offer products and services primarily via the Internet.Accordingly, the Internet Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, they meet the Internet Portfolio’s investment criteria.Also, such companies’ core business may not be primarily Internet-related.Such companies include, but are not limited to, the following: » Content Developers: Companies that supply proprietary information and entertainment content, such as games, music, video, graphics and news, on the Internet. » Computer Hardware: Companies that develop and produce computer and network hardware such as modems, switchers and routers, and those that develop and manufacture workstations and personal communications systems used to access the Internet and provide Internet services. » Computer Software: Companies that produce, manufacture and develop tools to access the Internet, enable Internet users to enhance the speed, integrity and storage of data on the Internet, facilitate information distribution and gathering on the Internet, and secure Internet-based transactions. » Venture Capital: Companies that invest in pre-IPO and start-up stage companies with business models related to the Internet. » Internet Service Providers: Companies that provide users with access to the Internet. » Internet Portals: Companies that provide users with search-engine services to access various sites by category on the Internet. » Wireless/Broadband Access: Companies that provide the infrastructure to enable high-speed and wireless communication of data via the Internet. » E-Commerce: Companies that derive a substantial portion of their revenue from sales of products and services conducted via the Internet. » Telecommunications: Companies that are primarily engaged in the development of the telecommunications transmission lines and software technologies that enhance the reach and bandwidth of Internet users. » Other Companies: Companies whose core business may not be primarily Internet-related include, but are not limited to, publishing and media companies. The Internet Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Table of Contents - Prospectus 55 Temporary Investments To respond to adverse market, economic, political or other conditions, the Internet Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Internet Portfolio engages in a temporary defensive strategy, the Internet Portfolio, and therefore the Internet Fund, may not achieve its investment objective. Fund Structure The Internet Portfolio has an investment objective identical to that of the Internet Fund.The Internet Fund may withdraw its investment from the Internet Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Internet Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Internet Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Internet Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Internet Fund’s assets directly. THE GLOBAL FUND The Global Portfolio securities selected by the Investment Adviser generally will be those of foreign companies that have the ability to facilitate an increase in the growth of their traditional business lines and those of U.S. companies that benefit from international economic growth.An increase in growth may occur by entry into new distribution channels, through an ability to leverage brand identity, and by improvement in the underlying cost/profitability dynamics of the business.Accordingly, the Global Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, the companies meet the Global Portfolio’s investment criteria.Such companies include, but are not limited to, the following: » Infrastructure: Companies that hold equity stakes in or are involved in building, owning or operating infrastructure assets including electric generation and transmission, airports, toll roads, railways, ports, etc. » Energy: Companies that explore for, finance, produce, market or distribute energy-oriented products and services, including oil and natural gas, coal and alternate energy sources. » Utilities: Companies and industries such as gas, electric and telephone. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Real Estate Development: Companies that provide commercial real estate property and services. » Business Services: Companies that provide business-to-business products and services. » Healthcare: Companies and industries such as pharmaceuticals, healthcare services, contracting services, hospitals, medical devices, medical equipment, etc. » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Travel & Leisure: Companies that provide transportation and recreational services. » Retailers: Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. Table of Contents - Prospectus 56 The Global Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. The Global Portfolio may also invest in participatory notes. Participatory notes (commonly known as “P-notes”) are derivative instruments used by investors to take positions in certain foreign securities. P-notes are generally issued by the associates of foreign-based foreign brokerages and domestic institutional brokerages. P-notes represent interests in securities listed on certain foreign exchanges, and thus present similar risks to investing directly in such securities. P-notes also expose investors to counterparty risk, which is the risk that the entity issuing the note may not be able to honor its financial commitments. Temporary Investments To respond to adverse market, economic, political or other conditions, the Global Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Global Portfolio engages in a temporary defensive strategy, the Global Portfolio, and therefore the Global Fund, may not achieve its investment objective. Fund Structure The Global Portfolio has an investment objective identical to that of the Global Fund.The Global Fund may withdraw its investment from the Global Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Global Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Global Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Global Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Global Fund’s assets directly. THE PARADIGM FUND Paradigm Portfolio securities will be selected by the Investment Adviser from companies that are engaged in various industries that will facilitate an increase in the growth of traditional business lines, entry into new distribution channels, an ability to leverage brand identity, and an improvement in the underlying cost/profitability dynamics of the business.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, these companies meet the Paradigm Portfolio’s investment criteria.Accordingly, the Paradigm Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.Such companies include, but are not limited to, the following: » Retailers: Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Real Estate Development: Companies that provide commercial real estate property and services. » Business Services: Companies that provide business-to-business products and services. » Travel & Leisure: Companies that provide transportation and recreational services. » Utilities: Companies and industries such as gas, electric and telephone. Table of Contents - Prospectus 57 The Paradigm Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Paradigm Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Paradigm Portfolio engages in a temporary defensive strategy, the Paradigm Portfolio, and therefore the Paradigm Fund, may not achieve its investment objective. Fund Structure The Paradigm Portfolio has an investment objective identical to that of the Paradigm Fund.The Paradigm Fund may withdraw its investment from the Paradigm Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Paradigm Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Paradigm Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Paradigm Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Paradigm Fund’s assets directly. THE MEDICAL FUND The Medical Portfolio’s Investment Adviser believes that favorable investment opportunities are available through companies that are developing technology, products, and/or services for cancer research and treatment and related medical activities.Accordingly, the Medical Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values. Medical Portfolio securities will be selected by the Investment Adviser from companies that are engaged in the medical industry generally, including, among others, companies engaged in cancer research and treatment, biopharmaceutical research and the development of medical instruments for therapeutic purposes.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, the companies meet the Medical Portfolio’s investment criteria.Such companies include, but are not limited to, the following: » Pharmaceutical Development: Companies that develop drugs and medications for the treatment and prevention of cancer and other disease. » Surgical and Medical Instrument Manufacturers and Developers: Companies that produce, manufacture and develop the tools used by health care providers in the delivery of medical care and procedures for the treatment of cancer and other diseases. » Pharmaceutical Manufacturers: Companies that primarily engage in the mass production of existing drugs and medicines including drugs and medicines for the treatment of cancer and other diseases. » Biotech & Medical Research: Companies that primarily research and develop new methods and procedures in the provision of health care related services for the treatment of cancer and other diseases. The Medical Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Table of Contents - Prospectus 58 Temporary Investments To respond to adverse market, economic, political or other conditions, the Medical Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Medical Portfolio engages in a temporary defensive strategy, the Medical Portfolio, and therefore the Medical Fund, may not achieve its investment objective. Fund Structure The Medical Portfolio has an investment objective identical to that of the Medical Fund.The Medical Fund may withdraw its investment from the Medical Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Medical Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Medical Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Medical Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Medical Fund’s assets directly. THE SMALL CAP OPPORTUNITIES FUND The Small Cap Portfolio’s Investment Adviser considers small cap companies to be those with market capitalizations at or below the highest market capitalization of a component security within the Russell 2000® Index.The highest market capitalization of a company within the Russell 2000® Index was approximately $11.42 billion as of March 31, 2015.The Investment Adviser believes that favorable investment opportunities are available through companies that exhibit a number of the following characteristics: have little or no institutional ownership, have had short-term earnings shortfalls, have had a recent IPO but have not attracted significant analyst coverage, are selling at or below book or replacement value, and have price to earnings ratios that are less than one half of their projected growth rate. Small Cap Portfolio securities will be selected from companies that are engaged in a number of industries if, in the Investment Adviser’s opinion, the companies meet the Small Cap Portfolio’s investment criteria.Such companies include, but are not limited to, the following: » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Retailers: Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. » Manufacturing and Consumer Products: Companies that manufacture and distribute products to retail outlets. » Utilities: Companies and industries such as gas, electric and telephone. The Small Cap Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Table of Contents - Prospectus 59 Temporary Investments To respond to adverse market, economic, political or other conditions, the Small Cap Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Small Cap Portfolio engages in a temporary defensive strategy, the Small Cap Portfolio, and therefore the Small Cap Fund, may not achieve its investment objective. Fund Structure The Small Cap Portfolio has an investment objective identical to that of the Small Cap Fund.The Small Cap Fund may withdraw its investment from the Small Cap Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Small Cap Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Small Cap Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Small Cap Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Small Cap Fund’s assets directly. THE MARKET OPPORTUNITIES FUND Market Opportunities Portfolio securities will be selected by the Investment Adviser from companies that are engaged in public exchanges, derivative exchanges, capital markets and companies that experience operational scale from increased volume such as investment banks, credit card processing companies, electronic payment companies, publicly traded expressways, airports, roads and railways, or from companies in the gaming industry.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, these companies meet the Market Opportunities Portfolio’s investment criteria.The Investment Adviser selects portfolio securities by, among other things, evaluating a company’s balance sheets, corporate revenues, earnings and dividends.Such companies include, but are not limited to, the following: » Exchanges: Companies that are organized as public exchanges where debt and equity securities are traded, including derivative exchanges. » Financial Services: Companies that engage in financial service transactions relating to capital markets such as banking, credit cards and investment services. » Business Services: Companies that provide business-to-business products and services involving capital markets or the gaming industry. » Gaming: Companies engaged in casino entertainment, including casino resorts and other leisure activities. Other leisure activities are defined as those activities that individuals engage in for entertainment, enjoyment and pleasure, which may take place at casinos.Additionally, a substantial aspect of the operations of gaming companies is the operation of casino resorts, which includes, but is not limited to lodging, amenities and recreational activities. Although the Market Opportunities Portfolio intends to focus its investments in the capital markets and gaming sectors, the Market Opportunities Portfolio may also purchase the securities of companies such as auction houses and payroll and other processing companies, that, due to the fixed costs of their operations, benefit from an increase in the volume of sales/transactions. The Market Opportunities Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements. Table of Contents - Prospectus 60 Temporary Investments To respond to adverse market, economic, political or other conditions, the Market Opportunities Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Market Opportunities Portfolio engages in a temporary defensive strategy, the Market Opportunities Portfolio, and therefore the Market Opportunities Fund, may not achieve its investment objective. Fund Structure The Market Opportunities Portfolio has an investment objective identical to that of the Market Opportunities Fund.The Market Opportunities Fund may withdraw its investment from the Market Opportunities Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Market Opportunities Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Market Opportunities Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Market Opportunities Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Market Opportunities Fund’s assets directly. THE MULTI-DISCIPLINARY INCOME FUND The Multi-Disciplinary Income Portfolio’s option strategy component focuses on the use of options on companies that the Investment Adviser believes have unique business attributes and/or long-term unique fundamental business characteristics.The companies considered by the Investment Adviser for various option strategies undergo a fundamental analysis review by the Investment Adviser’s research team, including but not limited to valuation, credit analysis, and earnings quality. Put options and call options typically have similar structural characteristics and operational mechanics regardless of the underlying instrument on which they are purchased or sold.A put option gives the purchaser of the option, upon payment of a premium, the right to sell, and the seller the obligation to buy, the underlying security, index, currency or other instrument at the exercise price.A call option, upon payment of a premium, gives the purchaser of the option the right to buy, and the seller the obligation to sell, the underlying instrument at the exercise price. The put options that the Multi-Disciplinary Income Portfolio writes (sells) on specific underlying equity securities are generally traded on a national securities exchange.By writing put options, the Multi-Disciplinary Income Portfolio receives income in the form of cash premiums from the purchasers of these options in exchange for providing the purchasers with the right to potentially sell an underlying security to the Multi-Disciplinary Income Portfolio.The Multi-Disciplinary Income Portfolio is not expected to make a cash payment if the prevailing market value of the underlying equity securities on an expiration date exceeds the strike price of the put option that the Multi-Disciplinary Income Portfolio has written. The Multi-Disciplinary Income Portfolio may hold equity securities in limited circumstances.For example, a position will result if put options are exercised against the Multi-Disciplinary Income Portfolio, in connection with a corporate restructuring of an issuer or convertible securities. However, the Multi-Disciplinary Income Portfolio will not invest directly in equity securities. There are no limitations on the amount that the Multi-Disciplinary Income Portfolio may invest or hold in any single issuer; however, the Multi-Disciplinary Income Portfolio currently intends to limit its investments at the time of purchase to 10% of the Multi-Disciplinary Income Portfolio’s assets in any single position. Table of Contents - Prospectus 61 Temporary Investments To respond to adverse market, economic, political or other conditions, the Multi-Disciplinary Income Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e., U.S. Treasury obligations) and repurchase agreements.To the extent that the Multi-Disciplinary Income Portfolio engages in a temporary defensive strategy, the Multi-Disciplinary Income Portfolio, and therefore the Multi-Disciplinary Income Fund, may not achieve its investment objective. Fund Structure The Multi-Disciplinary Income Portfolio has an investment objective identical to that of the Multi-Disciplinary Income Fund.The Multi-Disciplinary Income Fund may withdraw its investment from the Multi-Disciplinary Income Portfolio at any time if the Board of Directors of the Company determines that it is in the best interests of the Multi-Disciplinary Income Fund to do so.Upon any such withdrawal, the Directors will consider what action might be taken, including investing all of the Multi-Disciplinary Income Fund’s investable assets in another pooled investment entity having substantially the same objective and strategies as the Multi-Disciplinary Income Fund or retaining an investment adviser, including the current Investment Adviser, to manage the Multi-Disciplinary Income Fund’s assets directly. ADDITIONAL INFORMATION ABOUT THE RISKS OF INVESTING IN EACH OF THE FUNDS The principal risks of investing in each Fund are described previously in each Fund’s summary section of this Prospectus.This section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Funds. Additional Detail of Certain Primary Risks Derivatives Risk Each Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, a Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. A Portfolio’s ability to dispose of its positions in options, depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by a Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by a Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) a Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise. Therefore, no assurance can be given that a Portfolio will be able to utilize these instruments effectively.In addition, the ability to engage in options transactions may be limited by tax considerations and the use of certain hedging activities may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Table of Contents - Prospectus 62 The Paradigm Portfolio may enter into futures contracts in U.S. domestic markets or on exchanges located outside of the U.S. Foreign markets may offer advantages such as trading opportunities or arbitrage possibilities not available in the U.S.Foreign markets, however, may have greater risk potential than domestic markets.For example, some foreign exchanges are principal markets, so that no common clearing facility exists and that an investor may look only to the broker or counter-party for the performance of the contract.Unlike trading on domestic commodity exchanges, trading on foreign commodity exchanges is not regulated by the Commodity Futures Trading Commission. Foreign Securities Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.A Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Exchange-Traded Funds (ETFs) ETFs are registered investment companies whose shares are listed and traded on U.S. stock exchanges or otherwise traded in the over-the-counter market. In general, passively-managed ETFs seek to track a specified securities index or a basket of securities that an “index provider,” such as Standard & Poor’s, selects as representative of a market, market segment or industry sector. A passively-managed ETF generally holds the same stocks or bonds as the index it tracks or it may hold a representative sample of such securities. Thus, a passively-managed ETF is designed so that its performance will correspond closely with that of the index it tracks. Conversely, actively-managed ETFs seek an investment objective by investing in a basket of securities based on the investment strategy and discretion of the ETF’s adviser.A leveraged ETF will engage in transactions and purchase instruments that give rise to forms of leverage, including, among others, the use of reverse repurchase agreements and other borrowings, the investment of collateral from loans of portfolio securities, the use of when issued, delayed-delivery or forward commitment transactions or short sales. To the extent a fund invests in ETFs that achieve leveraged exposure to their underlying indexes through the use of derivative instruments, the fund will indirectly be subject to leveraging risk.As a shareholder in an ETF, a Portfolio will bear its pro rata portion of an ETF’s expenses, including advisory fees, in addition to its own expenses. Table of Contents - Prospectus 63 Leveraging Risk A Portfolio’s use of derivative instruments will have the economic effect of financial leverage. The use of leverage by the Investment Adviser may increase the volatility of a Portfolio. These leveraged instruments may result in losses to a Portfolio or may adversely affect a Portfolio’s NAV or total return, because instruments that contain leverage are more sensitive to changes in interest rates. A Portfolio may also use borrowed funds to create leverage. Although the use of leverage by a Portfolio may create an opportunity for increased return, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on the securities and instruments purchased with leverage proceeds are greater than the cost of the leverage, a Portfolio’s return will be greater than if leverage had not been used. Conversely, if the income and gains from the securities and instruments purchased with such proceeds does not cover the cost of leverage, a Portfolio’s return will be less than if leverage had not been used. In the event of a sudden, precipitous drop in value of a Portfolio’s assets, the Portfolio may not be able to liquidate assets quickly enough to pay off its borrowing. Using this investment technique may adversely affect a Portfolio’s NAV or total return. To limit leverage risk, a Portfolio will segregate assets determined by the Investment Adviser to be liquid in accordance with procedures established by the Board of Trustees, or, when permissible, enter into offsetting transactions, to cover its obligations resulting from its use of derivative instruments. Securities held in a segregated account cannot be sold while the derivative is outstanding, unless they are replaced with other suitable assets. As a result, it is possible that segregating a large percentage of a Portfolio’s assets could impede portfolio management or its ability to meet redemption requests or other current obligations. Other Investment Companies Under Sections 12(d)(l)(A) and (B) of the 1940 Act, each Portfolio may invest only up to 5% of its total assets in the securities of any one investment company (ETF or other mutual fund, including closed-end fund), but may not own more than 3% of the outstanding voting stock of any one investment company or invest more than 10% of its total assets in the securities of other investment companies.However, Section 12(d)(1)(F) of the 1940 Act provides that the provisions of paragraph 12(d)(1) shall not apply to securities purchased or otherwise acquired by a Portfolio if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by the Fund and all affiliated persons of the Portfolio; and (ii) the Portfolio has not offered or sold after January 1, 1971, and is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price which includes a sales load of more than 1½% percent.An investment company that issues shares to a Portfolio pursuant to paragraph 12(d)(l)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days.Each Portfolio (or the Adviser acting on behalf of a Portfolio) must comply with the following voting restrictions: when the Portfolio exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Portfolio, the Portfolio will either seek instruction from the Portfolio’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Portfolio in the same proportion as the vote of all other holders of such security.Because other investment companies employ an investment adviser, such investments by each Portfolio may cause shareholders to bear duplicate fees.Each Portfolio may rely on SEC orders that permit them to invest in certain investment companies beyond the limits contained in the 1940 Act, subject to certain terms and conditions.Generally, these terms and conditions require the Trust’s Board of Trustees to approve policies and procedures relating to certain of a Portfolio’s investments in investment companies.These policies and procedures require, among other things, that (i) the Investment Adviser conducts a Portfolio’s investment in investment companies without regard to any consideration received by the Portfolio or any of its affiliated persons and (ii) the Investment Adviser certifies to the Trust’s Board of Trustees quarterly that it has not received any consideration in connection with an investment by a Portfolio in an investment companies, or if it has, the amount and purpose of the consideration will be reported to the Trust’s Board of Trustees and an equivalent amount of advisory fees shall be waived by the Investment Adviser. Table of Contents - Prospectus 64 Among other things, each Portfolio may invest in money market mutual funds for cash management purposes by “sweeping” excess cash balances into such funds until the cash is invested or otherwise utilized. A Portfolio will indirectly bear its proportionate share of any management fees and other expenses paid by investment companies in which it invests in addition to the advisory and administration fees paid by the Portfolio. Information Regarding Secondary Risks Risks of Investing in Mutual Funds—All Funds All mutual funds carry risks that may cause you to lose money on your investment in one or more of the Funds.In general, the risks associated with the use of the Master/Feeder Fund Structure and the risks associated with your investment in a Fund are substantially identical to the risks associated with a Fund’s investment in a Portfolio.The following describes the primary risks to each Fund that invests in its corresponding Portfolio due to each Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, no Fund or its corresponding Portfolio can give any assurance that its investment objective will be achieved. Market Risks—All Funds The NAV of each Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which each Portfolio invests may be adversely affected by an issuer’s having experienced losses or lack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by each Portfolio is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of each Portfolio’s shares and total return will fluctuate, and your investment in the corresponding Fund may be worth more or less than your original cost when you redeem your shares. Portfolio Turnover Risks—All Funds Under certain circumstances a Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of a Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If a Portfolio realizes capital gains when it sells its portfolio investments owners of the Portfolio will be taxable on the capital gains on a flow through basis.For more information see the heading “Taxes”.The trading costs and tax effects associated with such portfolio turnover may adversely affect a Portfolio’s performance under these circumstances, and large movements of assets into and out of a Portfolio may negatively impact such Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Internet Industry Concentration Risks—The Internet Fund The value of the Internet Portfolio’s shares will be susceptible to factors affecting the Internet, such as heightened regulatory scrutiny and impending changes in government policies which may have a material effect on the products and services of this industry.Furthermore, securities of companies in this industry tend to be more volatile than securities of companies in other industries.Competitive pressures and changing demand may have a significant effect on the financial condition of Internet companies.These companies spend heavily on research and development and are especially sensitive to the risk of product obsolescence.The occurrence of any of these factors, individually or collectively, may adversely affect the value of the Internet Portfolio’s shares and your investment in the Internet Fund. Table of Contents - Prospectus 65 Medical Research Industry Concentration Risks—The Medical Fund Medical and pharmaceutical-related companies in general are subject to the rate of change in technology, which is generally higher than that of other industries.Similarly, cancer research-related industries use many products and services of companies engaged in medical and pharmaceutical-related activities and are also subject to relatively high risks of rapid obsolescence caused by progressive scientific and technological advances.Medical research and development is also subject to strict regulatory scrutiny and ongoing legislative action. Securities Lending Risks—All Funds Each Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3% of the total assets of each Portfolio (including any collateral posted) or 50% of the total assets of each Portfolio (excluding any collateral posted).Cash collateral may be invested by a Portfolio in short-term investments, including repurchase agreements and money market funds that meet the requirements of Rule 2a-7 of the Investment Company Act of 1940, as amended (the “1940 Act”).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to a Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, a Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, each Portfolio would suffer a loss if forced to sell such collateral in this manner. In addition, invested collateral will be subject to market depreciation or appreciation, and a Portfolio will be responsible for any loss that might result from its investment of the collateral. Non-Diversification Risks—All Funds except the Global Fund and the Multi-Disciplinary Income Fund Each Portfolio, except the Global Portfolio and the Multi-Disciplinary Income Portfolio, and each Fund, except the Global Fund and the Multi-Disciplinary Income Fund, is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Risks of Investment in Small and Medium-Size Companies—All Funds except the Alternative Income Fund and the Multi-Disciplinary Income Fund Each Portfolio (other than the Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio) may invest in small or medium-size companies.Accordingly, a Portfolio may be subject to the additional risks associated with investment in companies with small or medium-size capital structures (generally a market capitalization of $5 billion or less).The market prices of the securities of such companies tend to be more volatile than those of larger companies.Further, these securities tend to trade at a lower volume than those of larger, more established companies.If a Portfolio is heavily invested in these securities and the value of these securities suddenly declines, the NAV of that Portfolio and your investment in a corresponding Fund will be more susceptible to significant losses. Portfolio Borrowing Risks—All Funds Each Portfolio may leverage its assets, subject to the provisions of the 1940 Act, to fund investment activities or to achieve higher returns.Each Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, a Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by a Portfolio on borrowed funds would decrease the net earnings of both that Portfolio and your investment in a corresponding Fund. Table of Contents - Prospectus 66 Futures Risks—All Funds There are risks associated with these activities, including the following: (1) the success of a hedging strategy may depend on an ability to predict movements in the prices of individual securities, fluctuations in markets and movements in interest rates; (2) there may be an imperfect or no correlation between the changes in market value of the securities held by the Paradigm Portfolio and the prices of futures; (3) there may not be a liquid secondary market for a futures contract; (4) trading restrictions or limitations may be imposed by an exchange; and (5) government regulations may restrict trading in futures contracts. Risks of Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities—All Funds Investments in debt securities pose different risks than investments in equity securities.The value of fixed income securities generally will fall if interest rates rise and generally will rise if interest rates fall.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations.Fixed-income securities having longer maturities involve greater risk of fluctuations in value.The longer the duration of a bond, the more a change in interest rates affects the bond’s price.Short-term and long-term interest rates may not move the same amount and may not move in the same direction.It is likely there will be less governmental action in the near future to maintain low interest rates, or that governmental actions will be less effective in maintaining low interest rates.The negative impact on fixed income securities from the resulting rate increases for that and other reasons could be swift and significant, including falling market values and reduced liquidity.Substantial redemptions from bond and other income funds may worsen that impact.Other types of securities also may be adversely affected from an increase in interest rates. Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Risks of Credit Default Swap Agreements—The Multi-Disciplinary Income Portfolio The Multi-Disciplinary Income Portfolio may enter into credit default swaps. A credit default swap enables an investor to buy or sell protection against a credit event, such as an issuer’s failure to make timely payments of interest or principal, bankruptcy or restructuring. The Multi-Disciplinary Income Portfolio may seek to enhance returns by selling protection or attempt to mitigate credit risk by buying protection against the occurrence of a credit event by a specified issuer. The Multi-Disciplinary Income Portfolio may enter into credit default swaps, both directly (“unfunded swaps”) and indirectly (“funded swaps”) in the form of a swap embedded within a structured note, to protect against the risk that a seller will default, with large well-known Wall Street firms or other firms that pass the Investment Adviser’s credit review. Unfunded and funded credit default swaps may refer to a single security or a basket of securities.The Multi-Disciplinary Income Portfolio may engage in credit default swap transactions for the purpose of hedging the Portfolio against anticipated market trends or to enhance the value of the Portfolio through the anticipated capital appreciation of the swap investment.In no event will the Multi-Disciplinary Income Portfolio’s use of credit default swaps exceed the Portfolio’s limits as it relates to leverage or directional exposure. Table of Contents - Prospectus 67 If the Multi-Disciplinary Income Portfolio buys credit protection using a credit default swap and a credit event occurs, the Portfolio will deliver the defaulted bonds underlying the swap and the swap counterparty will pay the par amount of the bonds. If the Multi-Disciplinary Income Portfolio sells credit protection using a credit default swap and a credit event occurs, the Portfolio will pay the par amount of the defaulted bonds underlying the swap and the swap counterparty will deliver the bonds. If the swap is on a basket of securities, the notional amount of the swap is reduced by the par amount of the defaulted bonds, and the fixed payments are then made on the reduced notional amount. If the Multi-Disciplinary Income Portfolio buys protection on a corporate issue, the Portfolio must own that corporate issue. However, if the Multi-Disciplinary Income Portfolio buys protection on sovereign debt, the Portfolio may own either: (i) the reference obligation, (ii) any sovereign debt of that foreign country, or (iii) sovereign debt of any country that the Investment Adviser determines is closely correlated as an inexact bona fide hedge. Risks of credit default swaps include counterparty credit risk (if the counterparty fails to meet its obligations) and the risk that the Multi-Disciplinary Income Portfolio will not properly assess the cost of the instrument based on the lack of transparency in the market. If the Multi-Disciplinary Income Portfolio is selling credit protection, there is a risk that a credit event will occur and that the Portfolio will have to pay par value on defaulted bonds. If the Multi-Disciplinary Income Portfolio is buying credit protection, there is a risk that no credit event will occur and the Portfolio will receive no benefit for the premium paid. In addition, if the Multi-Disciplinary Income Portfolio is buying credit protection and a credit event does occur, there is a risk when the Portfolio does not own the underlying security, that the Portfolio will have difficulty acquiring the bond on the open market and may receive adverse pricing. In addition to the risks applicable to derivatives generally, credit default swaps involve special risks because they are difficult to value, are highly susceptible to liquidity and credit risk, and generally pay a return to the party that has paid the premium only in the event of an actual default by the issuer of the underlying obligation (as opposed to a credit downgrade or other indication of financial difficulty).The use of credit default swaps may be limited by the Portfolio’s limitations on illiquid investments. Risks of Swap Transactions (Interest Rate, Total Rate of Return, and Currency)—The Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio The Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio may enter into swap transactions and transactions involving interest rate floors, caps and collars for hedging purposes or to seek to increase total return. These instruments are privately negotiated over-the-counter derivative products. A great deal of flexibility is possible in the way these instruments are structured.Interest rate swaps involve the exchange by the Alternative Income Portfolio or the Multi-Disciplinary Income Portfolio with another party of their respective commitments to pay or receive interest, such as an exchange of fixed rate payments for floating rate payments.The purchase of an interest rate floor or cap entitles the purchaser to receive payments of interest on a notional principal amount from the seller, to the extent the specified index falls below (floor) or exceeds (cap) a predetermined interest rate. An interest rate collar is a combination of a cap and a floor that preserves a certain return within a predetermined range of interest rates. Total rate of return swaps are contracts that obligate a party to pay or receive interest in exchange for the payment by the other party of the total return generated by a security, a basket of securities, an index or an index component. The Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio also may enter into currency swaps, which involve the exchange of the rights of a Portfolio and another party to make or receive payments in specific currencies. Some transactions, such as interest rate swaps and total rate of return swaps, are entered into on a net basis, i.e., the two payment streams are netted out, with the Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio receiving or paying, as the case may be, only the net amount of the two payments.If the other party to such a transaction defaults, the Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio’s risk of loss consists of the net amount of payments that the Alternative Income Portfolio or the Multi-Disciplinary Income Portfolio is contractually entitled to receive, if any.In contrast, other transactions involve the payment of the gross amount owed.For example, currency swaps usually involve the delivery of the entire principal amount of one designated currency in exchange for the other designated currency. Therefore, the entire principal value of a currency swap is subject to the risk that the other party to the swap will default on its contractual delivery obligations. To the extent that the amount payable by the Alternative Income Portfolio or the Multi-Disciplinary Income Portfolio under a swap or an interest rate floor, cap or collar is covered by segregated cash or liquid assets, the Alternative Income Portfolio, the Multi-Disciplinary Income Portfolio and the Investment Adviser believe that transactions do not constitute senior securities under the 1940 Act and, accordingly, will not treat them as being subject to the Alternative Income Portfolio or the Multi-Disciplinary Income Portfolio’s borrowing restrictions. Table of Contents - Prospectus 68 The Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio will not enter into a total rate of return, currency or interest rate swap or interest rate floor, cap or collar transaction unless the unsecured commercial paper, senior debt or the claims-paying ability of the other party thereto is rated either A or A-1 or better by S&P or Fitch, or A or Prime-1 or better by Moody’s or a comparable rating from another organization that is recognized as an nationally recognized statistical rating organization (NRSRO) or, if unrated by such rating organization, is determined to be of comparable quality by the Investment Adviser.If there is a default by the other party to such transaction, the Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio will have contractual remedies pursuant to the agreements related to the transaction.The use of interest rate, total rate of return, and currency swaps, as well as interest rate caps, floors and collars, is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions. If the Investment Adviser is incorrect in its forecast of market values, interest rates and currency exchange rates, the investment performance of the Alternative Income Portfolio and the Multi-Disciplinary Income Portfolio would be less favorable than it would have been if this investment technique were not used.To the extent swap transactions are not deemed liquid, swap transactions are limited to 15% of total assets (together with other illiquid securities). Portfolio Holdings Information A description of the Portfolios’ policiesand procedures with respect to the disclosure of their portfolio securities is available in the Funds’ SAI.Currently, disclosure of the Portfolios’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The annual and semi-annualreports are available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701 or calling 1-800-930-3828. In addition, the Company may publish on its webpage (www.kineticsfunds.com) month-end (a) top twenty portfolio holdings of each Portfolio and the percentage that each holding represents of the Portfolio’s net assets, (b) top five performing and bottom five performing portfolio holdings of each Portfolio, and (c) for Portfolios that primarily invest in derivatives, cash and fixed income instruments, the top ten (10) derivative and top ten (10) fixed income holdings, along with their respective percentage of net assets in each Portfolio, in all cases no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which a Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Table of Contents - Prospectus 69 Management of the Funds and the Portfolios Investment Adviser Each Portfolio’s investment adviser is Kinetics Asset Management LLC (“Kinetics” or the “Investment Adviser”), 470 Park Avenue South New York, New York 10016.Founded in 1996, the Investment Adviser provides investment advisory services to a family of eight mutual funds with discretionary management authority over approximately $3.620 billion in assets as of March 31, 2015.The Investment Adviser is a wholly-owned subsidiary of Horizon Kinetics LLC. The Investment Adviser conducts investment research and supervision for each Portfolio and is responsible for the purchase and sale of securities for each Portfolio.The Investment Adviser is entitled to receive an annual fee from each Portfolio, other than the Alternative Income Portfolio, for its services of 1.25% of each Portfolio’s average daily net assets.The Investment Adviser is entitled to receive an annual fee from the Alternative Income Portfolio for its services of 0.90% of the Portfolio’s average daily net assets.However, as a result of fee waivers for certain Funds, the advisory fees paid to the Investment Adviser for the fiscal year ended December 31, 2014, were as follows: Advisory Fees (as a percentage of average net assets) Alternative Income Fund 0.05% Internet Fund 1.25% Global Fund 0.02% Paradigm Fund 1.20% Medical Fund 0.61% Small Cap Opportunities Fund 1.18% Market Opportunities Fund 1.03% Multi-Disciplinary Income Fund 0.95% Horizon Asset Management LLC (“Horizon”), a wholly-owned subsidiary of Horizon Kinetics LLC, is a registered investment adviser with discretionary management authority over approximately $5.131 billion as of March 31, 2015. A discussion regarding the basis of the Kinetics Portfolio Trust’s (the “Trust”) Board of Trustees’ approval of the investment advisory agreement for each Portfolio is available in the Company’s semi-annual report to shareholders for the period ended June 30, 2014. Kinetics, as the Investment Adviser to each Portfolio, is engaged in a broad range of portfolio management, portfolio advisory and other business activities. Their services are not exclusive to the Portfolios and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of a Portfolio) or from engaging in other activities. Members of the Investment Team Peter B. Doyle is the Chief Investment Strategist for the Portfolios and generally oversees the management of each Portfolio’s investment team.The following persons are members of an investment team: PeterB.Doyle, Murray Stahl, Bruce P. Abel, Steven Tuen, James Davolos, Matthew Houk, Eric Sites, Derek Devens, Rory Ewing and Eric Zhou.Each person’s role varies from Portfolio to Portfolio as indicated in the table below.Each investment team member is an employee of the Investment Adviser. The Portfolio Manager(s) of a Portfolio are responsible for the day-to-day management of the applicable Portfolio.Each investment team member serves as a research analyst.While the investment team discusses investment ideas and overall portfolio structure, the final buy/sell decision for a particular security resides with the Portfolio’s Portfolio Manager(s). Table of Contents - Prospectus 70 The Alternative Income Portfolio The Internet Portfolio The Global Portfolio The Paradigm Portfolio The Medical Portfolio The Small Cap Opportunities Portfolio The Market Opportunities Portfolio The Multi-Disciplinary Income Portfolio Peter B. Doyle Investment Team Member Co-Portfolio Manager Investment Team Member Co-Portfolio Manager Investment Team Member Co-Portfolio Manager Co-Portfolio Manager Investment Team Member Bruce P. Abel N/A N/A N/A N/A Portfolio Manager N/A N/A N/A Steven Tuen N/A Investment Team Member Co-Portfolio Manager N/A N/A N/A N/A N/A Murray Stahl Co-Portfolio Manager Co-Portfolio Manager Co-Portfolio Manager Co-Portfolio Manager N/A Co-Portfolio Manager Co-Portfolio Manager Co-Portfolio Manager James Davolos Investment Team Member Co-Portfolio Manager Investment Team Member Investment Team Member N/A Investment Team Member Investment Team Member N/A Matthew Houk N/A N/A N/A N/A N/A Co-Portfolio Manager N/A N/A Eric Sites N/A N/A N/A N/A N/A N/A Investment Team Member N/A Derek Devens Co-Portfolio Manager N/A N/A N/A N/A N/A N/A Co-Portfolio Manager Rory Ewing Investment Team Member N/A N/A N/A N/A N/A N/A N/A Eric Zhou Investment Team Member N/A N/A N/A N/A N/A N/A N/A Peter B. Doyle is the Chairman of the Board and President of the Company, and has been overseeing the Portfolios since 1999.In 1994, he co-founded Horizon, an affiliate of the Investment Adviser since May 2011.In 1996, Mr. Doyle co-founded the Investment Adviser.From 1999 through 2011, Mr. Doyle was a dual employee of both the Investment Adviser and Horizon. Murray Stahl has served as the Director of Research for the Company since 2000.In 1994, he co-founded Horizon and currently serves as Chairman and Chief Investment Officer for Horizon Kinetics, the parent company to the Investment Adviser and Horizon.From 2000 through 2011, Mr. Stahl was a dual employee of both the Investment Adviser and Horizon. B. Paul Abel joined the Investment Adviser in 1999 as a Portfolio Manager, and currently serves in the same capacity for The Medical Portfolio.He also serves as a Portfolio Manager for private funds managed by an affiliate of the Investment Adviser. Steven Tuen joined the Investment Adviser in 1999 as a research analyst.He joined Horizon in 1996, also as a research analyst, and between 1999 and 2011 was a dual employee of both the Investment Adviser and Horizon. James Davolos joined the Investment Adviser as an analyst in 2005, and is now a Portfolio Manager focusing on, among other things, emerging markets. Derek Devens joined the Investment Adviser in 2011 as a Portfolio Manager.Previously, he was a research analyst with Horizon, beginning in 2010.Prior to Horizon, Mr. Devens was a Vice President at Goldman, Sachs & Co. beginning in 2004, where he served as a member of the Global Manager Strategies Group within Goldman Sachs Asset Management. Table of Contents - Prospectus 71 Rory Ewing joined the Investment Adviser in 2013 as a research analyst.Prior to joining the Investment Adviser, he was a founding member of Tempus Quo Capital Management, LLC, an investment firm focused on international and commodity related sectors, where he led the trading team in 2008.Mr. Ewing worked as a trader at Pequot Capital Management Inc. from 2006 to 2008, and prior to that, at Thomas Financial from 2004 to 2006. Matthew Houk joined the Investment Adviser in 2011 and began serving as a Portfolio Manager in 2012.Previously, he was a research analyst at Horizon, beginning in 2008.Prior to Horizon, Mr. Houk was an Associate at Goldman, Sachs & Co. Eric Sites has been an Investment Team Member for the Company since 2013.He joined Horizon in 2004 as a research analyst and Portfolio Manager. Eric Zhou joined the Investment Adviser in 2014 as a research analyst.Prior to joining the Investment Adviser, Mr. Zhou worked as an intern at UBS Wealth Management.Mr. Zhou received a Bachelor of Science degree from the Carroll School of Management at Boston College in May 2011 and a Master of Arts degree in the Mathematics of Finance from Columbia University in May 2013. The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds. Valuation of Fund Shares Shares of each Class of each Fund are sold at NAV per share plus any applicable sales charge (see “Description of Advisor Classes”).The NAVs are determined by each Fund as of the close of regular trading (generally 4:00 p.m. Eastern Time) on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.Purchase and redemption requests are priced based on the next NAV per share calculated after receipt and acceptance of a completed purchase or redemption request.The NAV for each Class of shares of each Fund is determined by dividing the value of the Fund’s securities, cash and other assets attributable to that Class, minus all expenses and liabilities attributable to that Class, by the number of shares outstanding of that Class.The NAV for a Class of shares of a Fund takes into account the expenses and fees of that Class, including management, administration, distribution and shareholder servicing fees, which are accrued daily.The NAV of each Portfolio is calculated at the same time and generally in the same manner (i.e., assets-liabilities/ # of shares NAV per share) as those of each corresponding Fund’s Classes. Each Portfolio’s equity securities are valued each day at the last quoted market sale price on the securities’ principal exchange.If there is no sales price, a security is valued at the last reported bid price.Securities listed on the Nasdaq Stock Market, Inc., however, are valued using the Nasdaq Official Closing Price (“NOCP”), and if no NOCP is available, then at the last reported bid price.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Trust’s Board of Trustees and the Company’s Board of Directors.Situations involving significant events include, but are not limited to, those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before a Portfolio prices its shares.See “Trading in Foreign Securities.”Each Portfolio may use independent pricing services to assist in calculating the NAV per share of such Portfolio. Table of Contents - Prospectus 72 Futures, options on futures and swap contracts that are listed or traded on a national securities exchange, commodities exchange, contract market or over-the-counter markets and that are freely transferable will be valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted thus providing a view across the entire U.S. options marketplace.Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded.If a composite price is not available, the mean of the highest bid price and lowest ask priced on the exchange where the option or future is traded will be used.If neither a composite price or a mean of the highest bid price and lowest ask price is available, the security will be valued at the last quoted sales price.Non-exchange traded options also will be valued at the mean between the last bid and asked quotations.Securities which have no public market and all other assets of a Portfolio are considered at such value as the Investment Adviser may determine in good faith, in accordance with a Portfolio’s valuation procedures as approved by the Trust’s Board of Trustees and the Company’s Board of Directors. A Portfolio’s debt obligations (including convertible securities) that are either investment grade or non-investment grade and irrespective of days to maturity are valued at evaluated mean by an independent third party pricing agent which relies on various valuation methodologies such as matrix pricing and other analytical pricing models as well as market transactions and dealer quotations.Certain instruments such as repurchase agreements, demand notes, and money market mutual funds are traded at cost and there are no market values available for those instruments from third parties.Those instruments are priced at cost.Debt securities that are not priced by an independent third party pricing agent shall be valued (a) at the last sale price if such last sale occurred within the previous five business days, and (b) if there was no sale price during the previous five business days, at the average of the bids, or the sole bid if there is only one.Debt securities and other securities which, in the judgment of the Investment Adviser, do not properly represent the value of a security will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Trust’s Board of Trustees and the Company’s Board of Directors. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Advisercompares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolios’ fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV per share of each Fund and each corresponding Portfolio, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Trust’s Board of Trustees and the Company’s Board of Directors.Values of foreign securities are translated from the local currency into U.S. dollars on the basis of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of a Portfolio’s NAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Trust’s Board of Trustees and the Company’s Board of Directors, as applicable. Table of Contents - Prospectus 73 How to Purchase Shares In General Shares of each Fund are sold at NAV plus any applicable sales charge, and will be credited to a shareholder’s account based on the NAV per share next computed after an order and payment is received.The minimum initial investment for both regular accounts and individual retirement accounts is $2,500 ($2,000 for Coverdell Education Savings Accounts).There is no minimum on subsequent investments for all account types.The Company reserves the right to vary or waive any minimum investment requirement.Each Fund reserves the right to reject any purchase order if, in its opinion, it is in the Fund’s best interest to do so.A service fee of $25 will be deducted from a shareholder’s Fund account for any purchases that do not clear.Your order will not be accepted until a completed New Account Application is received by the Funds or their transfer agent, U.S. Bancorp Fund Services, LLC (in such capacity, the “Transfer Agent”). Investing by Telephone If you have accepted the Telephone and Internet Options on the Advisor Class New Account Application (the “Application”) and your account has been open for 15 days, you may purchase additional shares by telephoning a Fund toll free at 1-800-930-3828.This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Your purchase will take place at the NAV per share plus any applicable sales charge determined on the day your order is placed, provided that your order is received prior to 4:00 p.m. Eastern Time. During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.Once a telephone transaction has been placed, it cannot be canceled or modified. There is no minimum on telephone purchases.You may not make your initial purchase of a Fund’s shares by telephone. Automatic Investment Plan Once an account has been established, you may purchase shares of a Fund through an Automatic Investment Plan (“AIP”).You can have money automatically transferred from your checking, savings or bank money market account on a monthly basis.There is no minimum purchase amount in order to participate in the AIP. To be eligible for the AIP, your bank must be a domestic institution that is an ACH member.If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the AIP section on the Application or call the Transfer Agent at 1-800-930-3828 with any questions.The first AIP purchase will take place no earlier than 15 days after the Transfer Agent has received your request.Any request to change or terminate your AIP should be submitted to the Transfer Agent 5 days prior to the desired effective date of such change or termination.The Funds may modify or terminate the AIP at any time. Purchase By Mail To purchase a Fund’s shares by mail, simply complete and sign the Application and mail it, along with a check made payable to [NAME OF FUND], c/o Kinetics Mutual Funds, Inc., to: Table of Contents - Prospectus 74 Regular Mail Overnight or Express Mail Kinetics Mutual Funds, Inc.
